UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: May 31, 2011 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of May 31, 2011 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (108.3%) United States Treasury Bill 0.150% 6/2/11 1,321,000 1,320,995 United States Treasury Bill 0.110% 6/9/11 1,200,000 1,199,971 United States Treasury Bill 0.090% 6/16/11 918,434 918,400 United States Treasury Bill 0.100% 6/23/11 850,000 849,951 United States Treasury Bill 0.100%.225% 6/30/11 724,000 723,906 United States Treasury Bill 0.050% 7/7/11 979,556 979,507 United States Treasury Bill 0.180% 7/14/11 573,000 572,877 United States Treasury Bill 0.060%.190% 7/21/11 1,459,038 1,458,838 United States Treasury Bill 0.065%.180% 7/28/11 848,000 847,872 United States Treasury Bill 0.050% 8/4/11 1,409,572 1,409,447 United States Treasury Bill 0.030% 8/11/11 1,117,356 1,117,301 United States Treasury Bill 0.030% 8/18/11 1,371,000 1,370,911 United States Treasury Bill 0.060% 8/25/11 1,197,000 1,196,844 United States Treasury Bill 0.060% 9/1/11 1,321,000 1,320,800 United States Treasury Bill 0.150% 9/15/11 250,000 249,888 United States Treasury Bill 0.150% 9/22/11 250,000 249,882 United States Treasury Bill 0.170% 9/29/11 300,000 299,830 United States Treasury Bill 0.110% 10/13/11 558,355 558,126 United States Treasury Bill 0.120% 10/27/11 400,000 399,811 United States Treasury Note/Bond 1.125% 6/30/11 250,000 250,199 Total U.S. Goverment and Agency Obligations (Cost $17,295,356) Total Investments (108.3%) (Cost $17,295,356) Other Assets and Liabilities-Net (-8.3%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard S&P 500 Value Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (7.0%) Home Depot Inc. 5,824 211 Time Warner Inc. 3,884 142 Walt Disney Co. 3,098 129 Lowe's Cos. Inc. 4,904 118 Johnson Controls Inc. 2,407 95 * Ford Motor Co. 5,494 82 CBS Corp. Class B 2,390 67 News Corp. Class A 3,390 62 Target Corp. 1,076 53 Fortune Brands Inc. 541 35 Time Warner Cable Inc. 427 33 Genuine Parts Co. 559 31 JC Penney Co. Inc. 837 30 Carnival Corp. 751 29 Whirlpool Corp. 270 23 Kohl's Corp. 415 22 Staples Inc. 1,288 22 McGraw-Hill Cos. Inc. 470 20 Newell Rubbermaid Inc. 1,030 18 Omnicom Group Inc. 384 18 Harley-Davidson Inc. 471 18 H&R Block Inc. 1,068 17 Macy's Inc. 574 17 Best Buy Co. Inc. 504 16 * Goodyear Tire & Rubber Co. 859 15 * GameStop Corp. Class A 498 14 Leggett & Platt Inc. 519 13 VF Corp. 129 13 Gap Inc. 645 13 Gannett Co. Inc. 854 12 DR Horton Inc. 991 12 Mattel Inc. 448 12 * Sears Holdings Corp. 158 11 International Game Technology 608 11 Abercrombie & Fitch Co. 133 10 * Pulte Group Inc. 1,171 10 * AutoNation Inc. 234 8 Washington Post Co. Class B 20 8 RadioShack Corp. 376 6 Lennar Corp. Class A 284 5 Harman International Industries Inc. 105 5 * Big Lots Inc. 115 4 Consumer Staples (9.6%) Wal-Mart Stores Inc. 6,958 384 Procter & Gamble Co. 5,171 346 CVS Caremark Corp. 4,854 188 Walgreen Co. 3,271 143 Altria Group Inc. 4,823 135 Costco Wholesale Corp. 1,549 128 Kraft Foods Inc. 3,225 113 Archer-Daniels-Midland Co. 2,267 73 Sysco Corp. 2,076 67 Kroger Co. 2,266 56 Kimberly-Clark Corp. 557 38 ConAgra Foods Inc. 1,449 37 JM Smucker Co. 424 34 General Mills Inc. 830 33 Lorillard Inc. 283 33 Safeway Inc. 1,312 32 Molson Coors Brewing Co. Class B 561 26 Reynolds American Inc. 590 23 HJ Heinz Co. 413 23 Tyson Foods Inc. Class A 1,063 20 Kellogg Co. 348 20 Sara Lee Corp. 976 19 * Constellation Brands Inc. Class A 613 13 Clorox Co. 189 13 Hershey Co. 225 13 Campbell Soup Co. 302 11 McCormick & Co. Inc. 183 9 * Dean Foods Co. 646 9 SUPERVALU Inc. 751 8 Hormel Foods Corp. 192 6 Energy (18.2%) Exxon Mobil Corp. 17,606 1,470 Chevron Corp. 7,128 748 ConocoPhillips 5,076 372 Occidental Petroleum Corp. 1,444 156 Marathon Oil Corp. 2,522 137 Anadarko Petroleum Corp. 1,125 90 Apache Corp. 694 87 Hess Corp. 1,064 84 Devon Energy Corp. 954 80 Halliburton Co. 1,554 78 Williams Cos. Inc. 2,075 65 Baker Hughes Inc. 865 64 EOG Resources Inc. 515 56 Valero Energy Corp. 2,027 56 Chesapeake Energy Corp. 1,447 45 Noble Energy Inc. 344 32 Spectra Energy Corp. 1,156 32 * Nabors Industries Ltd. 1,018 28 QEP Resources Inc. 628 27 El Paso Corp. 1,151 24 Murphy Oil Corp. 344 24 Fluor Corp. 266 18 * Rowan Cos. Inc. 450 18 Sunoco Inc. 425 17 Range Resources Corp. 293 16 EQT Corp. 295 16 Cabot Oil & Gas Corp. 211 12 * Tesoro Corp. 506 12 Helmerich & Payne Inc. 170 11 Noble Corp. 218 9 Financials (25.3%) JPMorgan Chase & Co. 14,144 612 * Berkshire Hathaway Inc. Class B 6,146 486 Citigroup Inc. 10,317 425 Bank of America Corp. 35,935 422 Wells Fargo & Co. 9,540 271 Goldman Sachs Group Inc. 1,850 260 US Bancorp 6,824 175 MetLife Inc. 3,744 165 Morgan Stanley 5,481 132 Bank of New York Mellon Corp. 4,408 124 PNC Financial Services Group Inc. 1,867 117 Prudential Financial Inc. 1,724 110 Travelers Cos. Inc. 1,528 95 Capital One Financial Corp. 1,620 88 American Express Co. 1,668 86 ACE Ltd. 1,193 82 State Street Corp. 1,779 81 Chubb Corp. 1,049 69 CME Group Inc. 239 68 BB&T Corp. 2,457 68 AON Corp. 1,181 62 Allstate Corp. 1,883 59 Marsh & McLennan Cos. Inc. 1,923 59 SunTrust Banks Inc. 1,901 53 Progressive Corp. 2,353 51 Loews Corp. 1,121 47 Discover Financial Services 1,928 46 American International Group Inc. 1,546 44 Fifth Third Bancorp 3,264 43 Hartford Financial Services Group Inc. 1,574 42 Weyerhaeuser Co. 1,913 41 M&T Bank Corp. 444 39 Principal Financial Group Inc. 1,144 36 Charles Schwab Corp. 1,950 35 NYSE Euronext 931 34 ProLogis 2,032 34 Lincoln National Corp. 1,126 33 * SLM Corp. 1,875 32 Regions Financial Corp. 4,448 31 Aflac Inc. 654 31 Vornado Realty Trust 314 31 Boston Properties Inc. 270 29 Unum Group 1,094 29 Northern Trust Corp. 562 27 XL Group plc Class A 1,105 26 Franklin Resources Inc. 187 24 HCP Inc. 628 24 Host Hotels & Resorts Inc. 1,338 23 Public Storage 197 23 KeyCorp 2,675 23 Comerica Inc. 625 23 Invesco Ltd. 873 22 BlackRock Inc. 95 20 Kimco Realty Corp. 1,000 19 * Genworth Financial Inc. Class A 1,732 19 Health Care REIT Inc. 354 19 Legg Mason Inc. 545 18 Torchmark Corp. 276 18 Cincinnati Financial Corp. 578 18 People's United Financial Inc. 1,266 17 Zions Bancorporation 650 15 Marshall & Ilsley Corp. 1,871 15 * E*Trade Financial Corp. 894 14 Huntington Bancshares Inc. 2,125 14 * NASDAQ OMX Group Inc. 531 14 Assurant Inc. 355 13 Moody's Corp. 325 13 Plum Creek Timber Co. Inc. 306 12 Leucadia National Corp. 280 10 First Horizon National Corp. 933 10 Hudson City Bancorp Inc. 845 8 Apartment Investment & Management Co. 191 5 Janus Capital Group Inc. 343 4 Federated Investors Inc. Class B 119 3 Health Care (10.1%) Pfizer Inc. 28,387 609 Johnson & Johnson 3,888 262 UnitedHealth Group Inc. 3,878 190 Merck & Co. Inc. 3,832 141 WellPoint Inc. 1,336 104 Covidien plc 1,755 96 * Amgen Inc. 1,525 92 Bristol-Myers Squibb Co. 2,777 80 McKesson Corp. 901 77 Aetna Inc. 1,367 60 Cardinal Health Inc. 1,236 56 Medtronic Inc. 1,365 56 * Humana Inc. 599 48 Baxter International Inc. 737 44 * Boston Scientific Corp. 5,379 39 * Thermo Fisher Scientific Inc. 554 36 Becton Dickinson and Co. 282 25 * CareFusion Corp. 789 23 AmerisourceBergen Corp. Class A 481 20 * Coventry Health Care Inc. 526 18 * Zimmer Holdings Inc. 250 17 Quest Diagnostics Inc. 277 16 * Cephalon Inc. 163 13 * Forest Laboratories Inc. 346 12 DENTSPLY International Inc. 202 8 PerkinElmer Inc. 187 5 Industrials (11.6%) General Electric Co. 37,701 740 United Parcel Service Inc. Class B 1,685 124 Caterpillar Inc. 1,043 110 3M Co. 1,136 107 FedEx Corp. 1,117 105 United Technologies Corp. 1,146 101 Boeing Co. 1,047 82 Lockheed Martin Corp. 1,022 80 Union Pacific Corp. 678 71 Northrop Grumman Corp. 1,034 67 Emerson Electric Co. 1,208 66 Honeywell International Inc. 1,003 60 Norfolk Southern Corp. 747 55 Illinois Tool Works Inc. 833 48 Tyco International Ltd. 892 44 General Dynamics Corp. 580 43 CSX Corp. 525 42 Danaher Corp. 748 41 Waste Management Inc. 1,034 40 PACCAR Inc. 742 37 Raytheon Co. 663 33 Eaton Corp. 626 32 L-3 Communications Holdings Inc. 376 31 Textron Inc. 972 22 Stanley Black & Decker Inc. 296 22 Parker Hannifin Corp. 237 21 Dover Corp. 308 21 * Jacobs Engineering Group Inc. 445 20 Masco Corp. 1,269 18 ITT Corp. 309 18 Expeditors International of Washington Inc. 331 17 Pitney Bowes Inc. 727 17 Southwest Airlines Co. 1,374 16 RR Donnelley & Sons Co. 732 16 Republic Services Inc. Class A 492 15 * Quanta Services Inc. 758 15 Cintas Corp. 455 15 Iron Mountain Inc. 319 11 Ryder System Inc. 184 10 Avery Dennison Corp. 238 10 Robert Half International Inc. 299 8 Snap-On Inc. 113 7 Equifax Inc. 175 7 Massey Energy Co. 8 1 Information Technology (5.3%) Intel Corp. 8,174 184 Cisco Systems Inc. 8,430 142 Hewlett-Packard Co. 3,547 133 * Dell Inc. 5,961 96 * Motorola Solutions Inc. 1,198 57 Xerox Corp. 4,960 51 Corning Inc. 2,064 42 * Yahoo! Inc. 2,469 41 Applied Materials Inc. 2,854 39 Automatic Data Processing Inc. 634 35 Fidelity National Information Services Inc. 949 31 * Adobe Systems Inc. 868 30 * Motorola Mobility Holdings Inc. 1,049 26 Computer Sciences Corp. 552 22 * NVIDIA Corp. 892 18 * Electronic Arts Inc. 697 17 Paychex Inc. 493 16 Jabil Circuit Inc. 692 15 * Fiserv Inc. 221 14 KLA-Tencor Corp. 306 13 National Semiconductor Corp. 446 11 CA Inc. 450 11 Harris Corp. 205 10 * SAIC Inc. 567 10 VeriSign Inc. 276 10 * LSI Corp. 1,224 9 * MEMC Electronic Materials Inc. 808 8 Molex Inc. 309 8 * Lexmark International Inc. Class A 278 8 Total System Services Inc. 352 7 * Novellus Systems Inc. 169 6 Tellabs Inc. 1,309 6 * Teradyne Inc. 282 4 * Monster Worldwide Inc. 225 3 * Compuware Corp. 272 3 Materials (3.1%) Dow Chemical Co. 4,147 150 EI du Pont de Nemours & Co. 1,338 71 Alcoa Inc. 3,785 64 Monsanto Co. 855 61 International Paper Co. 1,562 49 Nucor Corp. 1,117 47 Air Products & Chemicals Inc. 344 33 MeadWestvaco Corp. 601 20 PPG Industries Inc. 226 20 * Owens-Illinois Inc. 583 19 Vulcan Materials Co. 455 18 United States Steel Corp. 390 18 Allegheny Technologies Inc. 226 15 Sealed Air Corp. 564 14 Sherwin-Williams Co. 155 14 Eastman Chemical Co. 125 13 Bemis Co. Inc. 383 13 AK Steel Holding Corp. 393 6 Airgas Inc. 85 6 * Titanium Metals Corp. 187 3 Telecommunication Services (3.5%) AT&T Inc. 12,175 384 Verizon Communications Inc. 6,028 223 * Sprint Nextel Corp. 10,570 62 CenturyLink Inc. 1,056 45 Frontier Communications Corp. 1,879 17 Windstream Corp. 699 9 Utilities (6.3%) Exelon Corp. 2,347 98 Duke Energy Corp. 4,728 89 NextEra Energy Inc. 1,498 87 Southern Co. 1,829 73 FirstEnergy Corp. 1,480 66 American Electric Power Co. Inc. 1,713 65 PG&E Corp. 1,403 61 Public Service Enterprise Group Inc. 1,791 60 PPL Corp. 2,000 56 Dominion Resources Inc. 1,179 56 Consolidated Edison Inc. 1,038 55 Progress Energy Inc. 1,046 50 Sempra Energy 851 47 Edison International 1,154 45 Entergy Corp. 633 43 Xcel Energy Inc. 1,719 43 DTE Energy Co. 599 31 * AES Corp. 2,361 31 CenterPoint Energy Inc. 1,519 29 Oneok Inc. 384 27 Constellation Energy Group Inc. 712 27 Ameren Corp. 848 25 Northeast Utilities 625 22 * NRG Energy Inc. 884 22 NiSource Inc. 985 20 CMS Energy Corp. 901 18 Pinnacle West Capital Corp. 383 17 SCANA Corp. 403 16 Pepco Holdings Inc. 793 16 TECO Energy Inc. 758 15 Integrys Energy Group Inc. 276 15 Wisconsin Energy Corp. 448 14 Nicor Inc. 161 9 Total Common Stocks (Cost $19,688) Total Investments (100.0%) (Cost $19,688) Other Assets and Liabilities-Net (0.0%)  Net Assets (100%) * Non-income-producing security. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). S&P 500 Value Index Fund At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $19,688,000. Net unrealized appreciation of investment securities for tax purposes was $1,620,000, consisting of unrealized gains of $1,892,000 on securities that had risen in value since their purchase and $272,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P 500 Growth Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (14.0%) McDonald's Corp. 7,886 643 * Amazon.com Inc. 2,694 530 Comcast Corp. Class A 20,989 530 Walt Disney Co. 7,752 323 * DIRECTV Class A 5,995 301 * Ford Motor Co. 16,866 252 NIKE Inc. Class B 2,895 244 Viacom Inc. Class B 4,515 228 Starbucks Corp. 5,639 207 Yum! Brands Inc. 3,534 195 * priceline.com Inc. 373 192 News Corp. Class A 10,025 184 TJX Cos. Inc. 2,989 158 Target Corp. 3,050 151 Coach Inc. 2,238 142 Time Warner Cable Inc. 1,690 131 * Bed Bath & Beyond Inc. 1,921 104 * Discovery Communications Inc. Class A 2,125 93 * Netflix Inc. 332 90 Starwood Hotels & Resorts Worldwide Inc. 1,451 88 Wynn Resorts Ltd. 573 84 Marriott International Inc. Class A 2,194 83 Limited Brands Inc. 1,998 80 Ross Stores Inc. 898 74 Tiffany & Co. 952 72 Kohl's Corp. 1,331 71 * Chipotle Mexican Grill Inc. Class A 235 68 Carnival Corp. 1,659 64 * O'Reilly Automotive Inc. 1,069 64 Polo Ralph Lauren Corp. Class A 495 63 Cablevision Systems Corp. Class A 1,755 62 Omnicom Group Inc. 1,330 62 * AutoZone Inc. 202 59 Nordstrom Inc. 1,267 59 Macy's Inc. 1,983 57 McGraw-Hill Cos. Inc. 1,320 56 Family Dollar Stores Inc. 952 53 Darden Restaurants Inc. 1,045 53 * CarMax Inc. 1,703 51 Hasbro Inc. 1,039 48 Staples Inc. 2,728 46 Wyndham Worldwide Corp. 1,315 46 Best Buy Co. Inc. 1,403 45 Interpublic Group of Cos. Inc. 3,690 44 Mattel Inc. 1,658 44 Expedia Inc. 1,521 43 * Apollo Group Inc. Class A 929 38 VF Corp. 379 38 Scripps Networks Interactive Inc. Class A 682 34 Gap Inc. 1,750 34 * Urban Outfitters Inc. 967 29 Abercrombie & Fitch Co. 384 29 Harley-Davidson Inc. 781 29 DeVry Inc. 463 25 International Game Technology 968 17 Harman International Industries Inc. 302 14 Lennar Corp. Class A 601 11 * Big Lots Inc. 328 11 Consumer Staples (11.9%) Coca-Cola Co. 17,342 1,158 Philip Morris International Inc. 13,584 975 PepsiCo Inc. 11,992 853 Procter & Gamble Co. 10,162 681 Colgate-Palmolive Co. 3,731 326 Kraft Foods Inc. 6,347 222 Altria Group Inc. 5,538 155 Kimberly-Clark Corp. 1,861 127 General Mills Inc. 3,034 121 Mead Johnson Nutrition Co. 1,546 105 Avon Products Inc. 3,253 97 Estee Lauder Cos. Inc. Class A 866 89 HJ Heinz Co. 1,562 86 Coca-Cola Enterprises Inc. 2,491 72 Dr Pepper Snapple Group Inc. 1,691 70 Whole Foods Market Inc. 1,116 68 Kellogg Co. 1,158 66 Lorillard Inc. 494 57 Brown-Forman Corp. Class B 776 56 Reynolds American Inc. 1,305 52 Sara Lee Corp. 2,341 46 Clorox Co. 643 45 Hershey Co. 690 38 McCormick & Co. Inc. 614 31 Campbell Soup Co. 731 25 Hormel Foods Corp. 636 19 Energy (7.4%) Schlumberger Ltd. 10,287 882 Occidental Petroleum Corp. 3,070 331 National Oilwell Varco Inc. 3,182 231 Halliburton Co. 3,596 180 Apache Corp. 1,418 177 Peabody Energy Corp. 2,048 126 * Southwestern Energy Co. 2,626 115 Anadarko Petroleum Corp. 1,348 107 Baker Hughes Inc. 1,442 107 EOG Resources Inc. 930 101 Devon Energy Corp. 1,197 101 * Cameron International Corp. 1,853 88 Consol Energy Inc. 1,711 88 * FMC Technologies Inc. 1,815 81 Pioneer Natural Resources Co. 881 81 * Newfield Exploration Co. 1,013 76 El Paso Corp. 3,353 71 Spectra Energy Corp. 2,448 67 * Denbury Resources Inc. 3,036 67 Noble Corp. 1,445 60 Chesapeake Energy Corp. 1,897 59 Noble Energy Inc. 597 56 Fluor Corp. 759 52 Murphy Oil Corp. 726 50 Diamond Offshore Drilling Inc. 524 39 Range Resources Corp. 592 33 Helmerich & Payne Inc. 447 28 EQT Corp. 508 27 Cabot Oil & Gas Corp. 337 20 Financials (5.6%) Wells Fargo & Co. 19,514 554 Simon Property Group Inc. 2,243 265 American Express Co. 4,344 224 Equity Residential 2,225 137 T Rowe Price Group Inc. 1,959 124 Ameriprise Financial Inc. 1,860 114 BlackRock Inc. 520 107 Aflac Inc. 2,168 104 Franklin Resources Inc. 700 91 AvalonBay Communities Inc. 650 86 Public Storage 632 75 Ventas Inc. 1,235 70 * IntercontinentalExchange Inc. 553 67 HCP Inc. 1,699 64 Charles Schwab Corp. 3,402 61 * CB Richard Ellis Group Inc. Class A 2,203 58 Vornado Realty Trust 568 56 Boston Properties Inc. 507 55 Invesco Ltd. 1,638 40 Host Hotels & Resorts Inc. 2,261 40 Moody's Corp. 811 32 Leucadia National Corp. 894 32 Northern Trust Corp. 642 31 Health Care REIT Inc. 576 31 Plum Creek Timber Co. Inc. 559 23 Hudson City Bancorp Inc. 2,186 20 Kimco Realty Corp. 949 18 Huntington Bancshares Inc. 2,021 13 Apartment Investment & Management Co. 479 13 KeyCorp 1,508 13 Federated Investors Inc. Class B 442 11 Janus Capital Group Inc. 666 7 Health Care (13.2%) Johnson & Johnson 12,405 835 Abbott Laboratories 11,685 610 Merck & Co. Inc. 15,148 557 Eli Lilly & Co. 7,696 296 * Gilead Sciences Inc. 6,009 251 * Express Scripts Inc. 3,991 238 * Amgen Inc. 3,807 230 * Celgene Corp. 3,517 214 Medtronic Inc. 5,176 211 Bristol-Myers Squibb Co. 6,954 200 Allergan Inc. 2,312 191 * Medco Health Solutions Inc. 3,057 183 * Biogen Idec Inc. 1,822 173 Baxter International Inc. 2,799 167 Stryker Corp. 2,547 159 * Agilent Technologies Inc. 2,614 130 St. Jude Medical Inc. 2,463 125 * Thermo Fisher Scientific Inc. 1,768 116 * Intuitive Surgical Inc. 294 103 CIGNA Corp. 2,052 102 Becton Dickinson and Co. 1,067 93 * Mylan Inc. 3,306 78 * Edwards Lifesciences Corp. 868 77 * Laboratory Corp. of America Holdings 759 76 CR Bard Inc. 642 72 * Life Technologies Corp. 1,359 71 * Hospira Inc. 1,259 70 * Waters Corp. 688 68 * Cerner Corp. 543 65 * Zimmer Holdings Inc. 913 62 * Watson Pharmaceuticals Inc. 952 61 * Varian Medical Systems Inc. 907 61 * DaVita Inc. 723 61 * Forest Laboratories Inc. 1,425 51 AmerisourceBergen Corp. Class A 1,063 44 Quest Diagnostics Inc. 585 34 DENTSPLY International Inc. 657 26 Patterson Cos. Inc. 730 25 * Tenet Healthcare Corp. 3,666 23 * Cephalon Inc. 232 18 PerkinElmer Inc. 468 13 Industrials (10.6%) United Technologies Corp. 4,523 397 United Parcel Service Inc. Class B 3,877 285 3M Co. 2,960 279 Caterpillar Inc. 2,609 276 Deere & Co. 3,183 274 Boeing Co. 3,338 261 Union Pacific Corp. 2,266 238 Honeywell International Inc. 3,792 226 Emerson Electric Co. 3,139 171 Precision Castparts Corp. 1,083 170 Cummins Inc. 1,494 157 Danaher Corp. 2,490 136 CSX Corp. 1,677 133 Ingersoll-Rand plc 2,496 125 General Dynamics Corp. 1,575 117 Illinois Tool Works Inc. 1,996 114 CH Robinson Worldwide Inc. 1,254 101 Rockwell Automation Inc. 1,079 90 Goodrich Corp. 950 83 Tyco International Ltd. 1,680 83 Norfolk Southern Corp. 1,107 81 Fastenal Co. 2,236 74 Rockwell Collins Inc. 1,169 71 Joy Global Inc. 792 71 WW Grainger Inc. 441 67 Raytheon Co. 1,303 66 Parker Hannifin Corp. 720 64 Eaton Corp. 1,235 64 Roper Industries Inc. 718 60 PACCAR Inc. 1,186 59 * Stericycle Inc. 644 57 Waste Management Inc. 1,400 54 Massey Energy Co. 796 53 Dover Corp. 758 51 Flowserve Corp. 420 51 Pall Corp. 871 49 Expeditors International of Washington Inc. 898 47 Stanley Black & Decker Inc. 635 47 ITT Corp. 735 42 Republic Services Inc. Class A 1,277 40 Southwest Airlines Co. 3,044 36 Dun & Bradstreet Corp. 375 30 Iron Mountain Inc. 823 28 Equifax Inc. 557 21 Robert Half International Inc. 479 13 Avery Dennison Corp. 310 13 Snap-On Inc. 197 12 Information Technology (30.1%) * Apple Inc. 6,964 2,422 International Business Machines Corp. 9,218 1,557 Microsoft Corp. 55,888 1,398 Oracle Corp. 29,406 1,006 * Google Inc. Class A 1,896 1,003 Qualcomm Inc. 12,425 728 Intel Corp. 24,060 542 * EMC Corp. 15,627 445 Cisco Systems Inc. 23,817 400 Hewlett-Packard Co. 8,876 332 Texas Instruments Inc. 8,856 313 Visa Inc. Class A 3,664 297 * eBay Inc. 8,640 269 Mastercard Inc. Class A 731 210 * Cognizant Technology Solutions Corp. Class A 2,300 175 * NetApp Inc. 2,783 152 Corning Inc. 7,456 150 * Juniper Networks Inc. 4,048 148 * Salesforce.com Inc. 896 136 Automatic Data Processing Inc. 2,399 132 Broadcom Corp. Class A 3,601 130 * Citrix Systems Inc. 1,419 124 Altera Corp. 2,421 116 * Symantec Corp. 5,760 113 * Intuit Inc. 2,055 111 Western Union Co. 4,879 100 Analog Devices Inc. 2,271 94 * SanDisk Corp. 1,787 85 * Yahoo! Inc. 4,661 77 * BMC Software Inc. 1,350 75 * Autodesk Inc. 1,728 74 Amphenol Corp. Class A 1,329 72 * Teradata Corp. 1,271 71 Xilinx Inc. 1,970 70 * F5 Networks Inc. 613 70 * Adobe Systems Inc. 1,993 69 * Micron Technology Inc. 6,468 66 * Western Digital Corp. 1,750 64 * Red Hat Inc. 1,457 64 Linear Technology Corp. 1,714 59 Microchip Technology Inc. 1,429 57 Applied Materials Inc. 3,880 53 * First Solar Inc. 410 51 * NVIDIA Corp. 2,500 50 * Akamai Technologies Inc. 1,416 48 CA Inc. 1,940 45 Paychex Inc. 1,380 45 FLIR Systems Inc. 1,203 44 * Fiserv Inc. 628 41 * Advanced Micro Devices Inc. 4,330 38 * JDS Uniphase Corp. 1,685 34 Harris Corp. 529 26 KLA-Tencor Corp. 604 26 * Electronic Arts Inc. 1,054 26 VeriSign Inc. 716 25 National Semiconductor Corp. 885 22 * SAIC Inc. 1,021 18 * LSI Corp. 2,000 15 * Teradyne Inc. 816 13 * Novellus Systems Inc. 332 12 * Compuware Corp. 1,093 11 Molex Inc. 388 11 Total System Services Inc. 453 8 * Monster Worldwide Inc. 522 8 Materials (4.1%) Freeport-McMoRan Copper & Gold Inc. 7,150 369 Praxair Inc. 2,295 243 EI du Pont de Nemours & Co. 4,109 219 Newmont Mining Corp. 3,733 211 Monsanto Co. 2,233 159 Ecolab Inc. 1,761 97 Cliffs Natural Resources Inc. 1,026 93 Air Products & Chemicals Inc. 894 85 CF Industries Holdings Inc. 541 83 PPG Industries Inc. 731 65 Sigma-Aldrich Corp. 922 65 Ball Corp. 1,276 51 FMC Corp. 539 46 International Flavors & Fragrances Inc. 608 39 Sherwin-Williams Co. 346 30 Eastman Chemical Co. 275 29 Airgas Inc. 353 24 Allegheny Technologies Inc. 319 21 United States Steel Corp. 259 12 * Titanium Metals Corp. 286 5 Telecommunication Services (2.7%) AT&T Inc. 18,767 592 Verizon Communications Inc. 8,548 316 * American Tower Corp. Class A 3,008 167 CenturyLink Inc. 2,255 97 * MetroPCS Communications Inc. 1,985 36 Frontier Communications Corp. 3,529 31 Windstream Corp. 2,284 31 Utilities (0.4%) Southern Co. 2,489 100 Dominion Resources Inc. 1,885 90 Wisconsin Energy Corp. 812 25 Total Common Stocks (Cost $42,592) Total Investments (100.0%) (Cost $42,592) Other Assets and Liabilities-Net (0.0%) 4 Net Assets (100%) * Non-income-producing security. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $42,592,000. Net unrealized appreciation of investment securities for tax purposes was $4,785,000, consisting of unrealized gains of $5,132,000 on securities that had risen in value since their purchase and $347,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (13.2%) * BorgWarner Inc. 4,313 313 * Dollar Tree Inc. 4,833 308 * Fossil Inc. 1,952 207 PetSmart Inc. 4,539 206 Advance Auto Parts Inc. 3,090 192 Tractor Supply Co. 2,811 178 Phillips-Van Heusen Corp. 2,588 171 * NVR Inc. 228 170 Gentex Corp. 5,499 161 Williams-Sonoma Inc. 4,058 159 Tupperware Brands Corp. 2,425 159 * Panera Bread Co. Class A 1,215 152 * LKQ Corp. 5,629 150 Foot Locker Inc. 5,985 149 Polaris Industries Inc. 1,317 145 * Mohawk Industries Inc. 2,173 145 * Dick's Sporting Goods Inc. 3,422 136 * Deckers Outdoor Corp. 1,490 136 * Toll Brothers Inc. 5,603 122 * Hanesbrands Inc. 3,720 113 Guess? Inc. 2,451 112 Sotheby's 2,589 110 Service Corp. International 9,270 106 Chico's FAS Inc. 6,857 103 American Eagle Outfitters Inc. 7,555 100 John Wiley & Sons Inc. Class A 1,806 96 * Warnaco Group Inc. 1,688 93 * Ascena Retail Group Inc. 2,677 90 * Under Armour Inc. Class A 1,364 89 Brinker International Inc. 3,267 84 Rent-A-Center Inc. 2,439 79 Aaron's Inc. 2,785 79 * Cheesecake Factory Inc. 2,314 73 * Saks Inc. 6,213 70 * WMS Industries Inc. 2,225 70 * Bally Technologies Inc. 1,685 66 * DreamWorks Animation SKG Inc. Class A 2,773 66 * Lamar Advertising Co. Class A 2,218 64 Wendy's/Arby's Group Inc. Class A 12,459 63 * ITT Educational Services Inc. 898 62 * Life Time Fitness Inc. 1,621 60 * Aeropostale Inc. 3,141 59 * ANN Inc. 2,096 59 Strayer Education Inc. 487 59 Thor Industries Inc. 1,638 53 * Career Education Corp. 2,418 52 * Timberland Co. Class A 1,482 48 * Office Depot Inc. 10,697 45 Matthews International Corp. Class A 1,144 45 Meredith Corp. 1,408 44 MDC Holdings Inc. 1,460 39 * Collective Brands Inc. 2,407 38 * 99 Cents Only Stores 1,793 37 * New York Times Co. Class A 4,606 37 American Greetings Corp. Class A 1,532 37 Bob Evans Farms Inc. 1,159 36 * Eastman Kodak Co. 10,269 34 KB Home 2,758 34 Regis Corp. 2,230 33 International Speedway Corp. Class A 1,120 32 Ryland Group Inc. 1,689 31 Barnes & Noble Inc. 1,500 29 Scholastic Corp. 909 25 * Scientific Games Corp. Class A 2,428 24 * Boyd Gaming Corp. 2,145 20 Harte-Hanks Inc. 1,487 12 Consumer Staples (4.1%) * Green Mountain Coffee Roasters Inc. 4,741 390 Church & Dwight Co. Inc. 2,752 231 * Energizer Holdings Inc. 2,727 210 * Hansen Natural Corp. 2,680 192 * Ralcorp Holdings Inc. 2,122 187 Corn Products International Inc. 2,941 167 * Smithfield Foods Inc. 6,409 134 * BJ's Wholesale Club Inc. 2,108 106 Flowers Foods Inc. 2,913 97 Ruddick Corp. 1,651 73 Lancaster Colony Corp. 736 45 Universal Corp. 896 38 Tootsie Roll Industries Inc. 955 28 Energy (6.1%) Cimarex Energy Co. 3,301 317 * Plains Exploration & Production Co. 5,408 199 Arch Coal Inc. 6,271 187 Patterson-UTI Energy Inc. 5,952 186 * Oceaneering International Inc. 2,089 170 SM Energy Co. 2,449 163 * Oil States International Inc. 1,964 155 Southern Union Co. 4,812 146 * Forest Oil Corp. 4,370 131 Frontier Oil Corp. 4,083 122 * Superior Energy Services Inc. 3,046 114 CARBO Ceramics Inc. 730 110 Tidewater Inc. 1,986 108 * Dril-Quip Inc. 1,330 99 * Atwood Oceanics Inc. 2,172 94 * Unit Corp. 1,538 89 * Patriot Coal Corp. 3,526 81 * Bill Barrett Corp. 1,810 81 * Helix Energy Solutions Group Inc. 4,089 72 * Quicksilver Resources Inc. 4,677 67 * Comstock Resources Inc. 1,841 55 * Exterran Holdings Inc. 2,440 53 * Northern Oil and Gas Inc. 2,094 42 Overseas Shipholding Group Inc. 1,024 28 Financials (19.9%) SL Green Realty Corp. 3,199 288 Macerich Co. 5,031 274 New York Community Bancorp Inc. 16,866 273 AMB Property Corp. 6,539 242 Nationwide Health Properties Inc. 4,882 214 * Affiliated Managers Group Inc. 2,004 212 Federal Realty Investment Trust 2,376 208 Rayonier Inc. 3,129 208 Alexandria Real Estate Equities Inc. 2,352 194 Everest Re Group Ltd. 2,101 187 UDR Inc. 7,044 184 Reinsurance Group of America Inc. Class A 2,853 181 * MSCI Inc. Class A 4,620 175 Camden Property Trust 2,694 173 Essex Property Trust Inc. 1,242 171 Realty Income Corp. 4,852 171 First Niagara Financial Group Inc. 11,919 169 Jones Lang LaSalle Inc. 1,655 161 Regency Centers Corp. 3,470 161 Liberty Property Trust 4,423 159 WR Berkley Corp. 4,465 148 HCC Insurance Holdings Inc. 4,435 147 Duke Realty Corp. 9,747 147 Eaton Vance Corp. 4,599 145 BRE Properties Inc. 2,808 143 Raymond James Financial Inc. 3,899 139 Fidelity National Financial Inc. Class A 8,636 138 Cullen/Frost Bankers Inc. 2,362 138 SEI Investments Co. 5,604 132 Senior Housing Properties Trust 5,452 132 Taubman Centers Inc. 2,154 130 Waddell & Reed Financial Inc. Class A 3,317 128 Commerce Bancshares Inc. 2,988 128 Old Republic International Corp. 10,008 124 Weingarten Realty Investors 4,652 124 Jefferies Group Inc. 5,513 122 Arthur J Gallagher & Co. 4,193 120 Brown & Brown Inc. 4,513 119 Mack-Cali Realty Corp. 3,352 119 Hospitality Properties Trust 4,766 118 East West Bancorp Inc. 5,737 115 Transatlantic Holdings Inc. 2,407 112 American Financial Group Inc. 2,959 105 City National Corp. 1,817 102 Highwoods Properties Inc. 2,769 100 * SVB Financial Group 1,638 97 Corporate Office Properties Trust 2,730 97 Associated Banc-Corp 6,686 94 TCF Financial Corp. 6,025 91 Valley National Bancorp 6,516 89 Bank of Hawaii Corp. 1,842 87 Apollo Investment Corp. 7,548 86 Fulton Financial Corp. 7,648 85 Omega Healthcare Investors Inc. 3,862 82 Protective Life Corp. 3,308 80 Prosperity Bancshares Inc. 1,796 79 StanCorp Financial Group Inc. 1,765 76 Aspen Insurance Holdings Ltd. 2,713 73 Synovus Financial Corp. 30,167 72 Hanover Insurance Group Inc. 1,748 72 Washington Federal Inc. 4,340 69 FirstMerit Corp. 4,202 68 First American Financial Corp. 4,041 65 Webster Financial Corp. 2,826 59 Mercury General Corp. 1,376 57 Unitrin Inc. 1,909 57 Westamerica Bancorporation 1,121 56 Potlatch Corp. 1,545 56 Greenhill & Co. Inc. 985 55 Trustmark Corp. 2,195 52 Cathay General Bancorp 3,034 49 Astoria Financial Corp. 3,192 46 Equity One Inc. 2,348 46 * Kindred Healthcare Inc. 1,528 38 BancorpSouth Inc. 2,842 36 Cousins Properties Inc. 3,958 35 International Bancshares Corp. 2,017 34 PacWest Bancorp 1,247 26 Health Care (11.0%) * Vertex Pharmaceuticals Inc. 7,889 426 Perrigo Co. 3,208 274 * Henry Schein Inc. 3,547 255 * Hologic Inc. 10,066 216 * Mettler-Toledo International Inc. 1,248 209 Universal Health Services Inc. Class B 3,762 205 * ResMed Inc. 5,918 191 * Endo Pharmaceuticals Holdings Inc. 4,527 188 * IDEXX Laboratories Inc. 2,213 174 * Gen-Probe Inc. 1,864 152 * Allscripts Healthcare Solutions Inc. 7,297 147 * Kinetic Concepts Inc. 2,423 144 Omnicare Inc. 4,512 142 * Mednax Inc. 1,853 139 * Covance Inc. 2,324 137 Cooper Cos. Inc. 1,785 134 Pharmaceutical Product Development Inc. 4,447 128 * United Therapeutics Corp. 1,962 127 Techne Corp. 1,433 117 * Catalyst Health Solutions Inc. 1,911 117 * Health Net Inc. 3,603 116 Lincare Holdings Inc. 3,717 113 Hill-Rom Holdings Inc. 2,436 111 * Health Management Associates Inc. Class A 9,720 111 * Community Health Systems Inc. 3,581 103 Teleflex Inc. 1,537 95 * Bio-Rad Laboratories Inc. Class A 750 93 Medicis Pharmaceutical Corp. Class A 2,266 85 Owens & Minor Inc. 2,438 84 * LifePoint Hospitals Inc. 1,978 83 STERIS Corp. 2,280 82 * VCA Antech Inc. 3,312 81 * WellCare Health Plans Inc. 1,642 81 * Thoratec Corp. 2,265 79 * Charles River Laboratories International Inc. 1,982 77 Masimo Corp. 2,288 70 * Immucor Inc. 2,702 56 Industrials (15.5%) Bucyrus International Inc. Class A 3,144 289 AMETEK Inc. 6,205 270 * Kansas City Southern 4,236 250 KBR Inc. 5,838 218 Manpower Inc. 3,161 193 * AGCO Corp. 3,644 188 Donaldson Co. Inc. 2,969 177 Gardner Denver Inc. 2,015 169 SPX Corp. 1,953 162 Timken Co. 3,136 162 Hubbell Inc. Class B 2,340 155 JB Hunt Transport Services Inc. 3,373 155 Pentair Inc. 3,799 154 * BE Aerospace Inc. 3,948 148 IDEX Corp. 3,183 144 Waste Connections Inc. 4,399 138 * URS Corp. 3,113 137 Nordson Corp. 2,634 137 Kennametal Inc. 3,172 132 * Aecom Technology Corp. 4,583 131 Wabtec Corp. 1,852 125 * Terex Corp. 4,212 125 Lincoln Electric Holdings Inc. 1,626 121 MSC Industrial Direct Co. Class A 1,739 121 * Shaw Group Inc. 3,284 120 * Kirby Corp. 2,072 119 Graco Inc. 2,321 117 Carlisle Cos. Inc. 2,356 115 Towers Watson & Co. Class A 1,756 111 * Thomas & Betts Corp. 2,017 110 * Copart Inc. 2,307 108 Trinity Industries Inc. 3,080 106 Harsco Corp. 3,115 104 Regal-Beloit Corp. 1,492 103 Acuity Brands Inc. 1,668 102 * Oshkosh Corp. 3,504 97 * Corrections Corp. of America 4,215 97 * Alaska Air Group Inc. 1,377 93 Alliant Techsystems Inc. 1,290 92 * Clean Harbors Inc. 883 89 Landstar System Inc. 1,849 88 UTi Worldwide Inc. 3,932 87 Crane Co. 1,774 87 Con-way Inc. 2,116 84 Valmont Industries Inc. 824 83 Lennox International Inc. 1,743 81 Woodward Inc. 2,271 80 Alexander & Baldwin Inc. 1,587 78 Watsco Inc. 1,082 72 GATX Corp. 1,792 71 * Huntington Ingalls Industries Inc. 1,875 69 Triumph Group Inc. 725 68 * United Rentals Inc. 2,339 64 * FTI Consulting Inc. 1,612 62 Corporate Executive Board Co. 1,326 56 Herman Miller Inc. 2,205 55 Brink's Co. 1,796 53 Deluxe Corp. 1,984 51 Rollins Inc. 2,449 49 * JetBlue Airways Corp. 7,817 48 Mine Safety Appliances Co. 1,187 45 HNI Corp. 1,731 43 Werner Enterprises Inc. 1,714 43 * Korn/Ferry International 1,772 38 Granite Construction Inc. 1,302 36 Information Technology (16.3%) * Atmel Corp. 17,633 265 * Rovi Corp. 4,359 253 * Informatica Corp. 4,074 239 * Lam Research Corp. 4,769 224 * Riverbed Technology Inc. 5,824 221 * Avnet Inc. 5,893 213 * Trimble Navigation Ltd. 4,716 206 * ANSYS Inc. 3,543 203 Factset Research Systems Inc. 1,789 198 * Arrow Electronics Inc. 4,432 198 * Polycom Inc. 3,385 194 * Alliance Data Systems Corp. 1,974 185 * Cree Inc. 4,222 185 * Skyworks Solutions Inc. 7,158 182 * Equinix Inc. 1,776 180 * TIBCO Software Inc. 6,388 180 * Varian Semiconductor Equipment Associates Inc. 2,899 178 * Rackspace Hosting Inc. 3,799 167 Solera Holdings Inc. 2,720 161 Global Payments Inc. 3,080 160 * MICROS Systems Inc. 3,121 159 * Synopsys Inc. 5,826 159 * Cypress Semiconductor Corp. 6,703 157 * Gartner Inc. 3,298 129 * NCR Corp. 6,181 121 * Ingram Micro Inc. 6,152 117 * Cadence Design Systems Inc. 10,365 111 Broadridge Financial Solutions Inc. 4,838 111 ADTRAN Inc. 2,492 107 * Parametric Technology Corp. 4,560 106 Jack Henry & Associates Inc. 3,326 104 * Vishay Intertechnology Inc. 6,380 101 National Instruments Corp. 3,439 100 * Ciena Corp. 3,665 98 * Zebra Technologies Corp. 2,143 95 Lender Processing Services Inc. 3,431 91 * Concur Technologies Inc. 1,803 90 * Fairchild Semiconductor International Inc. Class A 4,878 88 * Tech Data Corp. 1,790 85 * AOL Inc. 4,106 85 Diebold Inc. 2,541 84 * Itron Inc. 1,556 80 * International Rectifier Corp. 2,681 77 * CoreLogic Inc. 4,199 76 * NeuStar Inc. Class A 2,836 76 * Silicon Laboratories Inc. 1,701 73 * Semtech Corp. 2,447 70 DST Systems Inc. 1,376 69 Intersil Corp. Class A 4,818 69 Plantronics Inc. 1,887 69 * RF Micro Devices Inc. 10,662 67 * QLogic Corp. 4,070 66 * Convergys Corp. 4,723 60 * Mentor Graphics Corp. 4,231 57 * ValueClick Inc. 3,127 57 * Quest Software Inc. 2,445 56 * SRA International Inc. Class A 1,658 51 * Digital River Inc. 1,506 49 * Integrated Device Technology Inc. 5,826 49 Fair Isaac Corp. 1,546 45 * Acxiom Corp. 3,103 43 * ACI Worldwide Inc. 1,271 41 Mantech International Corp. Class A 865 39 * Advent Software Inc. 1,239 35 Materials (7.5%) Lubrizol Corp. 2,473 333 Albemarle Corp. 3,537 251 Ashland Inc. 3,051 209 Rock-Tenn Co. Class A 2,626 202 Domtar Corp. 1,587 163 Martin Marietta Materials Inc. 1,757 151 Reliance Steel & Aluminum Co. 2,882 148 Steel Dynamics Inc. 8,412 144 Valspar Corp. 3,703 142 Aptargroup Inc. 2,588 138 Sonoco Products Co. 3,871 137 RPM International Inc. 5,020 118 Compass Minerals International Inc. 1,268 118 Packaging Corp. of America 3,952 115 Cytec Industries Inc. 1,909 107 Cabot Corp. 2,528 107 Scotts Miracle-Gro Co. Class A 1,761 102 Temple-Inland Inc. 4,177 99 Carpenter Technology Corp. 1,700 89 Silgan Holdings Inc. 1,879 84 Greif Inc. Class A 1,204 80 Olin Corp. 3,058 73 Sensient Technologies Corp. 1,930 73 Commercial Metals Co. 4,421 66 NewMarket Corp. 370 64 * Intrepid Potash Inc. 1,711 55 Minerals Technologies Inc. 706 48 Worthington Industries Inc. 2,150 47 * Louisiana-Pacific Corp. 5,100 43 Telecommunication Services (0.5%) * tw telecom inc Class A 5,812 126 Telephone & Data Systems Inc. 3,531 116 Utilities (5.9%) National Fuel Gas Co. 3,179 229 OGE Energy Corp. 3,769 193 NSTAR 3,999 184 Alliant Energy Corp. 4,280 176 Energen Corp. 2,782 173 MDU Resources Group Inc. 7,286 172 NV Energy Inc. 9,094 143 UGI Corp. 4,289 141 DPL Inc. 4,600 139 AGL Resources Inc. 3,011 124 Aqua America Inc. 5,326 121 Westar Energy Inc. 4,384 119 Questar Corp. 6,824 118 Atmos Energy Corp. 3,500 117 Great Plains Energy Inc. 5,238 111 Hawaiian Electric Industries Inc. 3,663 91 Vectren Corp. 3,137 89 Cleco Corp. 2,341 82 WGL Holdings Inc. 1,974 78 IDACORP Inc. 1,909 75 PNM Resources Inc. 3,345 55 Black Hills Corp. 1,515 47 Total Common Stocks (Cost $44,150) Total Investments (100.0%) (Cost $44,150) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). S&P Mid-Cap 400 Index Fund At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $44,150,000. Net unrealized appreciation of investment securities for tax purposes was $2,736,000, consisting of unrealized gains of $3,173,000 on securities that had risen in value since their purchase and $437,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Growth Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (17.7%) * Dollar Tree Inc. 11,768 750 * Fossil Inc. 4,752 503 PetSmart Inc. 11,052 501 Advance Auto Parts Inc. 7,524 467 * BorgWarner Inc. 6,195 449 Tractor Supply Co. 6,842 432 Phillips-Van Heusen Corp. 6,299 416 Gentex Corp. 13,389 393 Williams-Sonoma Inc. 9,878 387 Tupperware Brands Corp. 5,902 386 * Panera Bread Co. Class A 2,957 370 * LKQ Corp. 13,704 364 Polaris Industries Inc. 3,204 354 * Dick's Sporting Goods Inc. 8,329 331 * Deckers Outdoor Corp. 3,625 330 Guess? Inc. 5,966 273 Sotheby's 6,302 268 Chico's FAS Inc. 16,690 252 * Warnaco Group Inc. 4,107 227 * Ascena Retail Group Inc. 6,514 218 * Under Armour Inc. Class A 3,318 216 * Cheesecake Factory Inc. 5,632 179 * WMS Industries Inc. 5,414 170 * Bally Technologies Inc. 4,100 162 * DreamWorks Animation SKG Inc. Class A 6,749 161 * Lamar Advertising Co. Class A 5,414 157 * ITT Educational Services Inc. 2,184 150 * Aeropostale Inc. 7,711 146 * Life Time Fitness Inc. 3,956 146 * ANN Inc. 5,122 144 Strayer Education Inc. 1,183 142 John Wiley & Sons Inc. Class A 2,646 140 Service Corp. International 11,774 135 American Eagle Outfitters Inc. 7,934 105 Brinker International Inc. 3,918 101 * Hanesbrands Inc. 3,271 99 * Timberland Co. Class A 1,810 59 * 99 Cents Only Stores 2,214 46 Meredith Corp. 1,445 46 Consumer Staples (4.1%) * Green Mountain Coffee Roasters Inc. 11,543 951 * Hansen Natural Corp. 6,524 467 Church & Dwight Co. Inc. 3,350 282 Corn Products International Inc. 3,938 223 * Energizer Holdings Inc. 2,854 220 Flowers Foods Inc. 3,770 126 Lancaster Colony Corp. 1,024 62 Tootsie Roll Industries Inc. 1,014 30 Energy (5.9%) Cimarex Energy Co. 4,661 447 * Oceaneering International Inc. 5,085 414 * Oil States International Inc. 4,780 378 * Superior Energy Services Inc. 7,414 278 CARBO Ceramics Inc. 1,784 268 * Dril-Quip Inc. 3,236 240 SM Energy Co. 3,457 230 * Atwood Oceanics Inc. 5,286 229 Arch Coal Inc. 7,023 210 * Bill Barrett Corp. 4,405 196 * Quicksilver Resources Inc. 11,381 163 * Forest Oil Corp. 4,714 141 * Northern Oil and Gas Inc. 5,117 103 * Patriot Coal Corp. 4,305 99 Financials (13.3%) SL Green Realty Corp. 7,790 701 Macerich Co. 12,250 666 * MSCI Inc. Class A 11,249 425 Jones Lang LaSalle Inc. 4,028 391 Waddell & Reed Financial Inc. Class A 8,074 312 Nationwide Health Properties Inc. 6,774 297 * Affiliated Managers Group Inc. 2,780 294 Federal Realty Investment Trust 3,123 274 Realty Income Corp. 7,560 266 Rayonier Inc. 3,657 243 Corporate Office Properties Trust 6,666 236 Taubman Centers Inc. 3,879 235 Eaton Vance Corp. 6,829 215 Essex Property Trust Inc. 1,541 212 Camden Property Trust 3,213 206 UDR Inc. 7,889 206 AMB Property Corp. 5,413 200 Alexandria Real Estate Equities Inc. 2,347 194 BRE Properties Inc. 3,418 174 Regency Centers Corp. 3,548 164 SEI Investments Co. 6,707 159 Liberty Property Trust 4,321 156 Brown & Brown Inc. 5,070 134 Arthur J Gallagher & Co. 4,404 126 Duke Realty Corp. 8,334 125 Senior Housing Properties Trust 4,853 117 Jefferies Group Inc. 4,848 107 Omega Healthcare Investors Inc. 4,904 104 Highwoods Properties Inc. 2,772 100 Weingarten Realty Investors 3,750 100 Mack-Cali Realty Corp. 2,702 96 * SVB Financial Group 1,400 83 Aspen Insurance Holdings Ltd. 2,929 79 Bank of Hawaii Corp. 1,583 75 Greenhill & Co. Inc. 1,179 66 Westamerica Bancorporation 1,177 59 Potlatch Corp. 1,246 45 Health Care (15.0%) Perrigo Co. 7,810 668 * Mettler-Toledo International Inc. 3,037 508 Universal Health Services Inc. Class B 9,160 499 * Vertex Pharmaceuticals Inc. 9,029 487 * ResMed Inc. 14,408 464 * Endo Pharmaceuticals Holdings Inc. 11,022 459 * IDEXX Laboratories Inc. 5,388 424 * Gen-Probe Inc. 4,537 371 * Allscripts Healthcare Solutions Inc. 17,765 357 * Kinetic Concepts Inc. 5,899 350 * Mednax Inc. 4,509 339 * Henry Schein Inc. 4,663 335 Cooper Cos. Inc. 4,345 326 * United Therapeutics Corp. 4,776 308 * Catalyst Health Solutions Inc. 4,651 284 Lincare Holdings Inc. 9,046 274 * Health Management Associates Inc. Class A 23,661 270 Medicis Pharmaceutical Corp. Class A 5,542 208 * Thoratec Corp. 5,512 192 * Covance Inc. 3,179 187 * Hologic Inc. 8,333 179 Techne Corp. 2,023 165 * Bio-Rad Laboratories Inc. Class A 1,063 132 Pharmaceutical Product Development Inc. 4,237 122 Hill-Rom Holdings Inc. 2,321 106 Masimo Corp. 3,370 104 STERIS Corp. 2,798 101 * WellCare Health Plans Inc. 2,045 101 * VCA Antech Inc. 4,066 99 * Charles River Laboratories International Inc. 2,190 85 * Immucor Inc. 3,962 83 Industrials (13.2%) Bucyrus International Inc. Class A 7,654 703 AMETEK Inc. 9,519 414 Gardner Denver Inc. 4,904 411 * BE Aerospace Inc. 9,610 360 * Kansas City Southern 4,640 273 * Copart Inc. 5,614 264 * AGCO Corp. 4,613 238 Donaldson Co. Inc. 3,903 233 Hubbell Inc. Class B 3,018 200 JB Hunt Transport Services Inc. 4,351 199 Waste Connections Inc. 6,318 199 IDEX Corp. 4,338 197 Woodward Inc. 5,556 196 Nordson Corp. 3,718 193 Timken Co. 3,741 193 SPX Corp. 2,329 193 Wabtec Corp. 2,614 177 * Thomas & Betts Corp. 3,092 169 MSC Industrial Direct Co. Class A 2,411 168 Triumph Group Inc. 1,777 166 * Kirby Corp. 2,824 162 Graco Inc. 2,721 137 Valmont Industries Inc. 1,347 135 * Corrections Corp. of America 5,867 135 * Alaska Air Group Inc. 1,994 135 * Oshkosh Corp. 4,706 130 Crane Co. 2,569 126 Rollins Inc. 5,986 120 Towers Watson & Co. Class A 1,716 109 Kennametal Inc. 2,557 107 Lincoln Electric Holdings Inc. 1,390 104 Regal-Beloit Corp. 1,494 103 * Huntington Ingalls Industries Inc. 2,747 100 * Clean Harbors Inc. 932 94 Acuity Brands Inc. 1,508 92 * FTI Consulting Inc. 2,086 80 Lennox International Inc. 1,702 79 Corporate Executive Board Co. 1,879 79 Landstar System Inc. 1,625 77 UTi Worldwide Inc. 3,361 75 * United Rentals Inc. 2,344 64 Watsco Inc. 951 64 Herman Miller Inc. 1,940 49 Deluxe Corp. 1,891 49 Information Technology (23.4%) * Atmel Corp. 42,938 645 * Rovi Corp. 10,613 615 * Informatica Corp. 9,920 582 * Riverbed Technology Inc. 14,181 538 * ANSYS Inc. 8,625 495 Factset Research Systems Inc. 4,355 483 * Polycom Inc. 8,240 473 * Alliance Data Systems Corp. 4,805 451 * Cree Inc. 10,278 451 * Skyworks Solutions Inc. 17,427 444 * Equinix Inc. 4,322 438 * TIBCO Software Inc. 15,553 437 * Rackspace Hosting Inc. 9,249 407 Solera Holdings Inc. 6,620 391 Global Payments Inc. 7,497 390 * MICROS Systems Inc. 7,597 388 * Cypress Semiconductor Corp. 16,319 382 * Trimble Navigation Ltd. 7,233 316 * Gartner Inc. 8,029 313 * Lam Research Corp. 5,921 278 ADTRAN Inc. 6,065 260 Jack Henry & Associates Inc. 8,096 253 * Zebra Technologies Corp. 5,240 233 Lender Processing Services Inc. 8,351 222 * Concur Technologies Inc. 4,387 219 * Varian Semiconductor Equipment Associates Inc. 3,529 217 * Synopsys Inc. 7,517 206 * NeuStar Inc. Class A 6,934 186 * Silicon Laboratories Inc. 4,138 178 * Semtech Corp. 5,954 170 * RF Micro Devices Inc. 25,949 163 * QLogic Corp. 9,904 160 * Vishay Intertechnology Inc. 9,038 143 Broadridge Financial Solutions Inc. 6,026 138 * Itron Inc. 2,674 137 * Quest Software Inc. 5,973 136 * Parametric Technology Corp. 5,680 132 National Instruments Corp. 4,451 130 * Cadence Design Systems Inc. 11,645 124 * Fairchild Semiconductor International Inc. Class A 6,790 122 * Digital River Inc. 3,680 120 * Ciena Corp. 4,386 117 Plantronics Inc. 2,949 108 * ACI Worldwide Inc. 3,138 102 * ValueClick Inc. 4,968 90 * International Rectifier Corp. 3,030 87 * Advent Software Inc. 3,060 86 DST Systems Inc. 1,680 84 Mantech International Corp. Class A 1,088 49 * Mentor Graphics Corp. 3,620 49 * Acxiom Corp. 3,334 46 Fair Isaac Corp. 1,360 40 Materials (5.7%) Lubrizol Corp. 6,021 810 Albemarle Corp. 8,611 610 Compass Minerals International Inc. 3,086 287 Domtar Corp. 2,704 277 Rock-Tenn Co. Class A 3,456 265 Aptargroup Inc. 3,338 178 NewMarket Corp. 900 157 Packaging Corp. of America 4,826 140 * Intrepid Potash Inc. 4,180 135 Scotts Miracle-Gro Co. Class A 2,194 127 Martin Marietta Materials Inc. 1,459 125 Silgan Holdings Inc. 2,260 101 Carpenter Technology Corp. 1,536 81 Telecommunication Services (0.5%) * tw telecom inc Class A 14,148 307 Utilities (1.2%) National Fuel Gas Co. 4,024 290 DPL Inc. 5,375 162 Aqua America Inc. 6,635 151 Black Hills Corp. 1,852 57 Total Common Stocks (Cost $53,303) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund (Cost $84) 0.155% 83,600 84 Total Investments (100.2%) (Cost $53,387) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $53,387,000. Net unrealized appreciation of investment securities for tax purposes was $4,093,000, consisting of unrealized gains of $4,710,000 on securities that had risen in value since their purchase and $617,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Value Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (8.6%) * NVR Inc. 382 285 Foot Locker Inc. 10,045 250 * Mohawk Industries Inc. 3,647 243 * BorgWarner Inc. 2,969 215 * Toll Brothers Inc. 9,404 205 Rent-A-Center Inc. 4,116 134 Aaron's Inc. 4,673 132 * Hanesbrands Inc. 3,996 121 * Saks Inc. 10,424 118 Wendy's/Arby's Group Inc. Class A 20,903 105 American Eagle Outfitters Inc. 7,227 96 Thor Industries Inc. 2,749 89 * Career Education Corp. 4,060 87 Service Corp. International 7,468 86 * Office Depot Inc. 17,957 76 Matthews International Corp. Class A 1,917 75 Brinker International Inc. 2,802 72 MDC Holdings Inc. 2,445 66 John Wiley & Sons Inc. Class A 1,212 64 * Collective Brands Inc. 4,042 63 American Greetings Corp. Class A 2,601 62 * New York Times Co. Class A 7,715 62 Bob Evans Farms Inc. 1,964 62 * Eastman Kodak Co. 17,421 58 KB Home 4,678 57 Regis Corp. 3,733 56 International Speedway Corp. Class A 1,899 54 Ryland Group Inc. 2,865 52 Barnes & Noble Inc. 2,537 50 Meredith Corp. 1,358 43 Scholastic Corp. 1,527 42 * Scientific Games Corp. Class A 4,081 40 * Timberland Co. Class A 1,231 40 * Boyd Gaming Corp. 3,612 34 * 99 Cents Only Stores 1,517 31 Harte-Hanks Inc. 2,468 20 Consumer Staples (4.0%) * Ralcorp Holdings Inc. 3,562 313 * Smithfield Foods Inc. 10,756 225 * Energizer Holdings Inc. 2,609 201 Church & Dwight Co. Inc. 2,310 194 * BJ's Wholesale Club Inc. 3,538 179 Corn Products International Inc. 2,222 126 Ruddick Corp. 2,770 122 Flowers Foods Inc. 2,297 77 Universal Corp. 1,520 64 Lancaster Colony Corp. 531 32 Tootsie Roll Industries Inc. 926 27 Energy (6.3%) * Plains Exploration & Production Co. 9,077 334 Patterson-UTI Energy Inc. 9,991 313 Southern Union Co. 8,076 245 Cimarex Energy Co. 2,328 223 Frontier Oil Corp. 6,852 205 Tidewater Inc. 3,333 182 Arch Coal Inc. 5,685 170 * Unit Corp. 2,580 149 * Forest Oil Corp. 4,122 123 * Helix Energy Solutions Group Inc. 6,861 120 SM Energy Co. 1,727 115 * Comstock Resources Inc. 3,091 93 * Exterran Holdings Inc. 4,097 88 * Patriot Coal Corp. 2,958 68 Overseas Shipholding Group Inc. 1,739 48 Financials (26.6%) New York Community Bancorp Inc. 28,313 459 Everest Re Group Ltd. 3,527 314 Reinsurance Group of America Inc. Class A 4,789 304 First Niagara Financial Group Inc. 20,005 284 AMB Property Corp. 7,244 268 WR Berkley Corp. 7,494 248 HCC Insurance Holdings Inc. 7,444 246 Raymond James Financial Inc. 6,543 234 Fidelity National Financial Inc. Class A 14,495 232 Cullen/Frost Bankers Inc. 3,965 231 Commerce Bancshares Inc. 5,014 215 Old Republic International Corp. 16,796 209 Hospitality Properties Trust 7,998 197 East West Bancorp Inc. 9,627 193 Alexandria Real Estate Equities Inc. 2,329 192 Transatlantic Holdings Inc. 4,039 188 Rayonier Inc. 2,732 181 American Financial Group Inc. 4,966 177 City National Corp. 3,049 172 UDR Inc. 6,385 166 Federal Realty Investment Trust 1,834 161 Liberty Property Trust 4,454 161 Duke Realty Corp. 10,634 160 Associated Banc-Corp 11,220 158 Regency Centers Corp. 3,378 156 Nationwide Health Properties Inc. 3,524 154 * Affiliated Managers Group Inc. 1,447 153 TCF Financial Corp. 10,111 152 Valley National Bancorp 10,993 149 Camden Property Trust 2,306 148 Apollo Investment Corp. 12,666 145 Fulton Financial Corp. 12,901 144 Essex Property Trust Inc. 1,022 141 Weingarten Realty Investors 5,231 139 Protective Life Corp. 5,551 134 Mack-Cali Realty Corp. 3,769 133 Prosperity Bancshares Inc. 3,029 133 Jefferies Group Inc. 5,922 131 StanCorp Financial Group Inc. 2,977 129 Synovus Financial Corp. 50,875 121 Senior Housing Properties Trust 5,000 121 Hanover Insurance Group Inc. 2,932 120 BRE Properties Inc. 2,357 120 Washington Federal Inc. 7,281 116 Arthur J Gallagher & Co. 4,011 115 FirstMerit Corp. 7,050 115 SEI Investments Co. 4,797 113 First American Financial Corp. 6,780 109 Brown & Brown Inc. 4,090 108 * SVB Financial Group 1,787 106 Realty Income Corp. 2,932 103 Webster Financial Corp. 4,744 99 Highwoods Properties Inc. 2,741 99 Mercury General Corp. 2,308 96 Bank of Hawaii Corp. 2,020 96 Unitrin Inc. 3,205 96 Eaton Vance Corp. 3,010 95 Trustmark Corp. 3,687 88 Cathay General Bancorp 5,094 83 Astoria Financial Corp. 5,358 78 Equity One Inc. 3,939 77 Aspen Insurance Holdings Ltd. 2,561 69 Omega Healthcare Investors Inc. 3,111 66 * Kindred Healthcare Inc. 2,559 63 Potlatch Corp. 1,738 63 BancorpSouth Inc. 4,760 61 Cousins Properties Inc. 6,715 59 International Bancshares Corp. 3,422 58 Taubman Centers Inc. 940 57 Westamerica Bancorporation 1,073 54 Greenhill & Co. Inc. 835 46 PacWest Bancorp 2,095 44 Health Care (7.0%) * Vertex Pharmaceuticals Inc. 7,019 379 * Hologic Inc. 11,152 240 Omnicare Inc. 7,573 238 * Henry Schein Inc. 2,739 197 * Health Net Inc. 6,046 194 * Community Health Systems Inc. 6,010 172 Teleflex Inc. 2,592 161 Owens & Minor Inc. 4,112 142 * LifePoint Hospitals Inc. 3,336 140 Pharmaceutical Product Development Inc. 4,553 131 Hill-Rom Holdings Inc. 2,494 114 * Covance Inc. 1,723 102 Techne Corp. 1,011 82 * Charles River Laboratories International Inc. 1,839 71 STERIS Corp. 1,923 69 * VCA Antech Inc. 2,794 68 * WellCare Health Plans Inc. 1,350 67 * Bio-Rad Laboratories Inc. Class A 532 66 Masimo Corp. 1,545 48 * Immucor Inc. 1,804 38 Industrials (17.9%) KBR Inc. 9,800 366 Manpower Inc. 5,305 324 Pentair Inc. 6,376 258 * Kansas City Southern 3,911 230 * URS Corp. 5,224 230 * Aecom Technology Corp. 7,692 221 * Terex Corp. 7,069 210 * Shaw Group Inc. 5,511 201 Carlisle Cos. Inc. 3,954 192 Trinity Industries Inc. 5,168 178 Harsco Corp. 5,227 175 AMETEK Inc. 3,855 168 Alliant Techsystems Inc. 2,165 155 * AGCO Corp. 2,936 152 Kennametal Inc. 3,566 149 Con-way Inc. 3,569 141 SPX Corp. 1,672 139 Timken Co. 2,685 139 Donaldson Co. Inc. 2,293 137 Lincoln Electric Holdings Inc. 1,774 132 Alexander & Baldwin Inc. 2,676 131 Hubbell Inc. Class B 1,846 122 JB Hunt Transport Services Inc. 2,661 122 GATX Corp. 3,007 119 Towers Watson & Co. Class A 1,768 112 Acuity Brands Inc. 1,764 108 IDEX Corp. 2,351 107 Graco Inc. 2,025 102 Regal-Beloit Corp. 1,477 102 Nordson Corp. 1,857 97 UTi Worldwide Inc. 4,289 95 Waste Connections Inc. 3,027 95 Landstar System Inc. 1,985 94 Brink's Co. 3,016 90 Wabtec Corp. 1,306 88 * Kirby Corp. 1,530 88 MSC Industrial Direct Co. Class A 1,255 87 * Clean Harbors Inc. 849 86 Lennox International Inc. 1,755 82 * JetBlue Airways Corp. 13,112 80 Watsco Inc. 1,162 78 Mine Safety Appliances Co. 2,012 76 * Oshkosh Corp. 2,646 73 HNI Corp. 2,906 72 Werner Enterprises Inc. 2,874 72 * Corrections Corp. of America 3,042 70 * Thomas & Betts Corp. 1,252 69 * Alaska Air Group Inc. 952 64 * Korn/Ferry International 3,007 64 * United Rentals Inc. 2,318 63 Granite Construction Inc. 2,210 61 Crane Co. 1,227 60 Herman Miller Inc. 2,370 59 Deluxe Corp. 2,033 52 * FTI Consulting Inc. 1,271 49 * Huntington Ingalls Industries Inc. 1,247 46 Valmont Industries Inc. 452 45 Corporate Executive Board Co. 929 39 Information Technology (9.2%) * Avnet Inc. 9,892 358 * Arrow Electronics Inc. 7,439 332 * NCR Corp. 10,373 203 * Ingram Micro Inc. 10,324 196 * Lam Research Corp. 3,923 184 * Varian Semiconductor Equipment Associates Inc. 2,434 150 * Tech Data Corp. 3,021 143 * AOL Inc. 6,925 143 Diebold Inc. 4,263 141 * CoreLogic Inc. 7,072 128 * Trimble Navigation Ltd. 2,929 128 * Synopsys Inc. 4,596 126 Intersil Corp. Class A 8,084 116 * Convergys Corp. 7,923 101 * Cadence Design Systems Inc. 9,393 100 Broadridge Financial Solutions Inc. 3,978 91 * Parametric Technology Corp. 3,750 87 * SRA International Inc. Class A 2,785 86 * Ciena Corp. 3,137 84 * Integrated Device Technology Inc. 9,777 82 National Instruments Corp. 2,713 79 * Vishay Intertechnology Inc. 4,498 71 * International Rectifier Corp. 2,444 70 * Fairchild Semiconductor International Inc. Class A 3,520 64 * Mentor Graphics Corp. 4,619 62 DST Systems Inc. 1,155 58 Fair Isaac Corp. 1,663 49 Plantronics Inc. 1,133 42 * Itron Inc. 783 40 * Acxiom Corp. 2,892 40 * ValueClick Inc. 1,832 33 Mantech International Corp. Class A 717 32 Materials (9.2%) Ashland Inc. 5,121 350 Reliance Steel & Aluminum Co. 4,837 249 Steel Dynamics Inc. 14,119 241 Valspar Corp. 6,215 239 Sonoco Products Co. 6,497 230 RPM International Inc. 8,425 198 Cytec Industries Inc. 3,204 180 Cabot Corp. 4,242 179 Martin Marietta Materials Inc. 1,946 167 Temple-Inland Inc. 7,010 166 Rock-Tenn Co. Class A 2,028 156 Greif Inc. Class A 2,020 134 Olin Corp. 5,156 124 Sensient Technologies Corp. 3,238 123 Commercial Metals Co. 7,417 110 Aptargroup Inc. 2,041 109 Packaging Corp. of America 3,316 96 Carpenter Technology Corp. 1,797 94 Scotts Miracle-Gro Co. Class A 1,448 84 Domtar Corp. 799 82 Minerals Technologies Inc. 1,184 81 Worthington Industries Inc. 3,605 79 Silgan Holdings Inc. 1,617 73 * Louisiana-Pacific Corp. 8,562 72 Telecommunication Services (0.5%) Telephone & Data Systems Inc. 5,927 194 Utilities (10.7%) OGE Energy Corp. 6,326 323 NSTAR 6,711 309 Alliant Energy Corp. 7,184 295 Energen Corp. 4,669 291 MDU Resources Group Inc. 12,229 289 NV Energy Inc. 15,263 241 UGI Corp. 7,199 236 AGL Resources Inc. 5,054 208 Westar Energy Inc. 7,358 200 Questar Corp. 11,453 198 Atmos Energy Corp. 5,873 196 Great Plains Energy Inc. 8,791 186 National Fuel Gas Co. 2,561 184 Hawaiian Electric Industries Inc. 6,147 153 Vectren Corp. 5,291 149 Cleco Corp. 3,949 139 WGL Holdings Inc. 3,313 130 IDACORP Inc. 3,203 126 DPL Inc. 4,015 121 Aqua America Inc. 4,380 100 PNM Resources Inc. 5,616 93 Black Hills Corp. 1,262 39 Total Common Stocks (Cost $37,166) Total Investments (100.0%) (Cost $37,166) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. S&P Mid-Cap 400 Value Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $37,166,000. Net unrealized appreciation of investment securities for tax purposes was $1,990,000, consisting of unrealized gains of $2,550,000 on securities that had risen in value since their purchase and $560,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.2%) Consumer Discretionary (14.7%) * CROCS Inc. 16,490 375 Wolverine World Wide Inc. 9,227 361 Brunswick Corp. 16,500 358 * Carter's Inc. 10,747 341 Men's Wearhouse Inc. 9,731 335 * Live Nation Entertainment Inc. 28,719 331 * Iconix Brand Group Inc. 13,385 331 * Coinstar Inc. 5,854 311 * JOS A Bank Clothiers Inc. 5,089 291 Pool Corp. 9,002 272 Hillenbrand Inc. 11,545 263 * HSN Inc. 7,179 253 * Childrens Place Retail Stores Inc. 4,787 240 * Steven Madden Ltd. 4,300 240 Finish Line Inc. Class A 9,887 228 * BJ's Restaurants Inc. 4,224 216 * Hibbett Sports Inc. 5,186 216 Arbitron Inc. 5,023 214 * Buffalo Wild Wings Inc. 3,377 212 * Jack in the Box Inc. 9,420 209 Buckle Inc. 4,843 207 Cracker Barrel Old Country Store Inc. 4,287 203 * Genesco Inc. 4,394 198 * Vitamin Shoppe Inc. 4,753 194 Texas Roadhouse Inc. Class A 10,904 188 * Helen of Troy Ltd. 5,715 185 * Cabela's Inc. 7,493 184 Monro Muffler Brake Inc. 5,653 183 PF Chang's China Bistro Inc. 4,248 172 Group 1 Automotive Inc. 4,420 171 * Pinnacle Entertainment Inc. 11,459 166 * Select Comfort Corp. 10,169 166 * DineEquity Inc. 2,929 157 CEC Entertainment Inc. 3,798 155 * American Public Education Inc. 3,480 152 * Meritage Homes Corp. 6,050 151 Cato Corp. Class A 5,523 150 * Capella Education Co. 3,051 147 PEP Boys-Manny Moe & Jack 9,867 140 * True Religion Apparel Inc. 4,752 140 * Blue Nile Inc. 2,737 137 * OfficeMax Inc. 15,988 134 * Sonic Corp. 11,580 133 * Maidenform Brands Inc. 4,393 132 * Ruby Tuesday Inc. 12,202 129 Ethan Allen Interiors Inc. 5,410 126 * Peet's Coffee & Tea Inc. 2,458 125 * Papa John's International Inc. 3,766 125 Stage Stores Inc. 6,908 125 * Pre-Paid Legal Services Inc. 1,841 122 * Lumber Liquidators Holdings Inc. 4,434 120 * Zumiez Inc. 3,936 120 * Liz Claiborne Inc. 17,847 117 * Quiksilver Inc. 24,609 115 * Skechers U.S.A. Inc. Class A 6,473 113 * Shuffle Master Inc. 10,235 111 * Red Robin Gourmet Burgers Inc. 2,957 109 * Biglari Holdings Inc. 272 108 * La-Z-Boy Inc. 9,376 104 Fred's Inc. Class A 7,101 103 * Interval Leisure Group Inc. 7,327 99 * Jakks Pacific Inc. 4,882 97 Oxford Industries Inc. 2,516 95 * Rue21 Inc. 2,727 92 Superior Industries International Inc. 4,204 92 Drew Industries Inc. 3,464 91 Sonic Automotive Inc. Class A 6,393 84 * California Pizza Kitchen Inc. 4,473 82 Brown Shoe Co. Inc. 7,929 82 Callaway Golf Co. 11,628 79 Volcom Inc. 3,165 77 Sturm Ruger & Co. Inc. 3,411 75 Lithia Motors Inc. Class A 4,031 72 * Standard Pacific Corp. 18,080 72 * Perry Ellis International Inc. 2,276 71 Nutrisystem Inc. 4,893 69 Universal Technical Institute Inc. 3,808 69 * Universal Electronics Inc. 2,683 68 HOT Topic Inc. 8,259 64 * Winnebago Industries Inc. 5,351 61 * Corinthian Colleges Inc. 15,403 59 * K-Swiss Inc. Class A 5,047 56 Standard Motor Products Inc. 3,676 55 Movado Group Inc. 3,204 53 PetMed Express Inc. 4,127 53 * EW Scripps Co. Class A 5,789 50 Stein Mart Inc. 5,047 49 Blyth Inc. 1,023 47 * M/I Homes Inc. 3,498 44 Marcus Corp. 4,137 43 Christopher & Banks Corp. 6,807 41 Haverty Furniture Cos. Inc. 3,550 40 * Kirkland's Inc. 2,983 39 Big 5 Sporting Goods Corp. 4,088 39 * MarineMax Inc. 4,434 37 * Tuesday Morning Corp. 7,137 35 * Arctic Cat Inc. 2,365 34 * Ruth's Hospitality Group Inc. 6,195 33 Spartan Motors Inc. 6,375 31 * Multimedia Games Holding Co. Inc. 5,414 30 * Audiovox Corp. Class A 3,767 29 * Zale Corp. 3,895 24 * O'Charleys Inc. 3,191 23 * Coldwater Creek Inc. 11,943 22 Skyline Corp. 1,149 21 * Kid Brands Inc. 3,668 20 * Monarch Casino & Resort Inc. 1,889 18 * Midas Inc. 2,387 17 Consumer Staples (4.1%) * Darling International Inc. 21,690 415 * TreeHouse Foods Inc. 6,577 401 * United Natural Foods Inc. 8,942 389 Diamond Foods Inc. 4,049 301 Casey's General Stores Inc. 6,989 290 * Hain Celestial Group Inc. 7,928 283 Snyders-Lance Inc. 8,719 185 B&G Foods Inc. Class A 8,931 166 Sanderson Farms Inc. 3,481 153 Andersons Inc. 3,432 149 * Boston Beer Co. Inc. Class A 1,709 143 J&J Snack Foods Corp. 2,684 138 WD-40 Co. 3,207 136 * Prestige Brands Holdings Inc. 9,470 122 * Central Garden and Pet Co. Class A 8,956 90 Nash Finch Co. 2,190 82 Spartan Stores Inc. 4,167 78 Cal-Maine Foods Inc. 2,434 73 * Medifast Inc. 2,542 68 Inter Parfums Inc. 2,804 62 * Alliance One International Inc. 15,896 62 Calavo Growers Inc. 2,271 50 * Seneca Foods Corp. Class A 1,733 48 Energy (4.8%) Lufkin Industries Inc. 5,720 519 Holly Corp. 8,217 512 World Fuel Services Corp. 12,949 474 SEACOR Holdings Inc. 3,977 396 Bristow Group Inc. 6,669 307 * Swift Energy Co. 7,726 303 * Stone Energy Corp. 9,008 291 * ION Geophysical Corp. 28,583 288 * Gulfport Energy Corp. 6,865 203 * Tetra Technologies Inc. 14,187 194 * Petroleum Development Corp. 4,373 159 * Pioneer Drilling Co. 10,192 149 Contango Oil & Gas Co. 2,405 149 Penn Virginia Corp. 8,588 125 * Basic Energy Services Inc. 4,391 119 * Hornbeck Offshore Services Inc. 4,399 119 Gulf Island Fabrication Inc. 2,594 88 * Georesources Inc. 3,287 81 * Petroquest Energy Inc. 10,056 80 * Matrix Service Co. 4,843 65 Financials (19.5%) BioMed Realty Trust Inc. 24,253 497 Mid-America Apartment Communities Inc. 6,609 453 Kilroy Realty Corp. 10,674 443 Home Properties Inc. 7,031 435 LaSalle Hotel Properties 15,366 430 * Signature Bank 7,519 428 Entertainment Properties Trust 8,613 418 Tanger Factory Outlet Centers 15,065 414 National Retail Properties Inc. 15,525 400 * ProAssurance Corp. 5,665 398 Post Properties Inc. 9,147 385 * Stifel Financial Corp. 9,524 384 Extra Space Storage Inc. 17,295 376 DiamondRock Hospitality Co. 31,050 357 Colonial Properties Trust 14,873 314 * Ezcorp Inc. Class A 9,192 301 Healthcare Realty Trust Inc. 13,578 299 Delphi Financial Group Inc. 10,021 292 Cash America International Inc. 5,460 284 * Portfolio Recovery Associates Inc. 3,152 273 Medical Properties Trust Inc. 20,597 255 Umpqua Holdings Corp. 21,135 253 * First Cash Financial Services Inc. 5,798 242 FNB Corp. 22,909 242 Whitney Holding Corp. 17,833 240 UMB Financial Corp. 5,543 236 EastGroup Properties Inc. 4,985 234 Lexington Realty Trust 24,730 233 Sovran Self Storage Inc. 5,117 215 Prospect Capital Corp. 17,984 211 Wintrust Financial Corp. 6,466 210 Susquehanna Bancshares Inc. 24,040 210 Hancock Holding Co. 6,390 206 First Financial Bankshares Inc. 3,880 205 PS Business Parks Inc. 3,474 200 * World Acceptance Corp. 2,938 196 Glacier Bancorp Inc. 13,333 190 Old National Bancorp 17,524 189 Tower Group Inc. 7,721 188 RLI Corp. 3,090 186 Franklin Street Properties Corp. 13,161 180 PrivateBancorp Inc. Class A 10,841 177 Pennsylvania Real Estate Investment Trust 10,260 176 United Bankshares Inc. 7,134 173 * Texas Capital Bancshares Inc. 6,905 173 First Financial Bancorp 10,800 173 Community Bank System Inc. 6,857 172 National Penn Bancshares Inc. 22,772 172 First Midwest Bancorp Inc. 13,864 170 Selective Insurance Group Inc. 10,035 166 LTC Properties Inc. 5,532 163 Sterling Bancshares Inc. 18,907 161 Acadia Realty Trust 7,531 156 optionsXpress Holdings Inc. 7,971 146 NBT Bancorp Inc. 6,477 142 Provident Financial Services Inc. 9,668 138 Columbia Banking System Inc. 7,393 133 Interactive Brokers Group Inc. 7,742 133 Inland Real Estate Corp. 14,377 131 Safety Insurance Group Inc. 2,831 127 Infinity Property & Casualty Corp. 2,337 124 Getty Realty Corp. 4,722 123 Horace Mann Educators Corp. 7,501 122 * Forestar Group Inc. 6,691 122 Employers Holdings Inc. 7,259 121 Bank of the Ozarks Inc. 2,479 121 Independent Bank Corp. 4,014 119 * Investment Technology Group Inc. 7,853 119 * Navigators Group Inc. 2,250 108 * National Financial Partners Corp. 7,873 103 First Commonwealth Financial Corp. 17,058 100 Universal Health Realty Income Trust 2,288 99 * Piper Jaffray Cos. 2,870 95 * Pinnacle Financial Partners Inc. 6,144 95 Meadowbrook Insurance Group Inc. 9,624 95 Home Bancshares Inc. 3,961 95 Brookline Bancorp Inc. 10,679 93 Boston Private Financial Holdings Inc. 13,817 91 City Holding Co. 2,780 90 S&T Bancorp Inc. 4,497 84 Saul Centers Inc. 2,095 84 Trustco Bank Corp. 13,964 83 Simmons First National Corp. Class A 3,124 82 Urstadt Biddle Properties Inc. Class A 4,218 81 * AMERISAFE Inc. 3,311 77 Parkway Properties Inc. 4,009 74 United Fire & Casualty Co. 3,846 73 * TradeStation Group Inc. 7,405 72 Dime Community Bancshares Inc. 5,014 70 Tompkins Financial Corp. 1,528 59 * Nara Bancorp Inc. 6,960 59 Kite Realty Group Trust 11,734 59 * eHealth Inc. 4,146 55 Sterling Bancorp 5,709 54 Calamos Asset Management Inc. Class A 3,609 54 Cedar Shopping Centers Inc. 8,860 47 Presidential Life Corp. 4,068 43 * United Community Banks Inc. 17,932 39 Stewart Information Services Corp. 3,656 38 SWS Group Inc. 5,744 37 Bank Mutual Corp. 8,969 37 * Hanmi Financial Corp. 29,264 35 * Wilshire Bancorp Inc. 10,380 32 * LaBranche & Co. Inc. 7,279 29 * First BanCorp 3,577 18 M&T Bank Corp. 1  Health Care (13.1%) * Regeneron Pharmaceuticals Inc. 13,640 819 * AMERIGROUP Corp. 9,173 650 * Healthspring Inc. 12,059 529 * Salix Pharmaceuticals Ltd. 10,778 431 * American Medical Systems Holdings Inc. 14,224 426 * Cubist Pharmaceuticals Inc. 11,027 425 * HMS Holdings Corp. 5,167 403 * Centene Corp. 9,267 322 * Haemonetics Corp. 4,745 321 * Magellan Health Services Inc. 5,829 309 * Align Technology Inc. 12,574 308 Quality Systems Inc. 3,516 303 * PSS World Medical Inc. 10,182 297 West Pharmaceutical Services Inc. 6,137 285 * Viropharma Inc. 14,388 278 * Parexel International Corp. 10,779 271 * Questcor Pharmaceuticals Inc. 11,533 266 Chemed Corp. 3,891 263 * Zoll Medical Corp. 4,004 243 * Par Pharmaceutical Cos. Inc. 6,637 228 Invacare Corp. 6,010 202 * Integra LifeSciences Holdings Corp. 3,820 196 * MWI Veterinary Supply Inc. 2,324 196 * Neogen Corp. 4,299 193 Meridian Bioscience Inc. 7,610 182 * RehabCare Group Inc. 4,614 173 * Amedisys Inc. 5,482 172 * Hanger Orthopedic Group Inc. 6,182 155 * IPC The Hospitalist Co. Inc. 3,052 155 * Amsurg Corp. Class A 5,856 152 * CONMED Corp. 5,285 150 * Cyberonics Inc. 4,549 149 * Gentiva Health Services Inc. 5,599 137 * Abaxis Inc. 4,231 132 * Molina Healthcare Inc. 4,823 131 * Merit Medical Systems Inc. 6,664 131 Computer Programs & Systems Inc. 2,063 129 Analogic Corp. 2,412 129 * Air Methods Corp. 2,097 128 * Greatbatch Inc. 4,395 127 * Bio-Reference Labs Inc. 4,636 116 * Savient Pharmaceuticals Inc. 12,812 109 Landauer Inc. 1,702 102 * Healthways Inc. 6,151 100 * Emergent Biosolutions Inc. 3,893 97 * ICU Medical Inc. 2,149 93 * Omnicell Inc. 5,961 92 * Natus Medical Inc. 5,225 88 * Affymetrix Inc. 12,867 78 * LHC Group Inc. 2,837 77 Ensign Group Inc. 2,380 71 * Symmetry Medical Inc. 6,596 67 * PharMerica Corp. 5,364 66 * Corvel Corp. 1,202 64 * AMN Healthcare Services Inc. 7,266 63 * Arqule Inc. 8,180 59 Cantel Medical Corp. 2,350 56 * Hi-Tech Pharmacal Co. Inc. 1,901 53 * eResearchTechnology Inc. 8,142 52 * Medcath Corp. 3,793 51 * Palomar Medical Technologies Inc. 3,562 50 * SurModics Inc. 3,350 49 * Almost Family Inc. 1,551 47 * Cross Country Healthcare Inc. 5,984 46 * Kendle International Inc. 3,015 45 * Kensey Nash Corp. 1,651 43 * Medicines Co. 1,747 33 * CryoLife Inc. 5,332 30 * Cambrex Corp. 5,951 29 * Enzo Biochem Inc. 5,656 23 * LCA-Vision Inc. 3,086 18 Industrials (15.7%) * Esterline Technologies Corp. 5,649 427 CLARCOR Inc. 9,339 398 * EMCOR Group Inc. 12,385 376 Robbins & Myers Inc. 8,441 372 Toro Co. 5,767 368 * Moog Inc. Class A 8,454 347 Brady Corp. Class A 9,809 338 * Teledyne Technologies Inc. 6,835 336 Actuant Corp. Class A 12,767 321 Belden Inc. 8,809 317 United Stationers Inc. 4,255 315 * Geo Group Inc. 11,841 291 Curtiss-Wright Corp. 8,521 291 * Old Dominion Freight Line Inc. 7,728 288 * Tetra Tech Inc. 11,478 279 * II-VI Inc. 4,704 267 * HUB Group Inc. Class A 6,901 263 Mueller Industries Inc. 6,972 259 AO Smith Corp. 6,166 256 Applied Industrial Technologies Inc. 6,973 248 Interface Inc. Class A 11,889 229 NorthWestern Corp. 6,704 222 Kaydon Corp. 6,060 220 Healthcare Services Group Inc. 12,251 209 Simpson Manufacturing Co. Inc. 7,427 208 * Ceradyne Inc. 4,596 206 * Orbital Sciences Corp. 10,807 203 Barnes Group Inc. 8,355 201 ABM Industries Inc. 8,814 201 Knight Transportation Inc. 11,488 196 AAR Corp. 7,365 194 Briggs & Stratton Corp. 9,311 194 Forward Air Corp. 5,416 190 Watts Water Technologies Inc. Class A 5,424 190 * Insituform Technologies Inc. Class A 7,320 189 * Mobile Mini Inc. 8,260 186 ESCO Technologies Inc. 4,942 186 * EnPro Industries Inc. 3,839 175 Kaman Corp. 4,844 175 * SYKES Enterprises Inc. 7,585 164 Lindsay Corp. 2,336 157 Heartland Express Inc. 9,416 157 Skywest Inc. 10,065 155 Cubic Corp. 2,950 151 Unifirst Corp. 2,752 148 American Science & Engineering Inc. 1,698 147 Albany International Corp. 5,205 144 CIRCOR International Inc. 3,213 142 * Astec Industries Inc. 3,742 140 Quanex Building Products Corp. 7,041 140 Insperity Inc. 4,225 133 Allegiant Travel Co. Class A 2,821 129 * TrueBlue Inc. 8,318 122 Arkansas Best Corp. 4,799 118 * Exponent Inc. 2,659 114 * Dycom Industries Inc. 6,665 114 G&K Services Inc. Class A 3,379 107 Universal Forest Products Inc. 3,497 102 John Bean Technologies Corp. 5,178 102 Badger Meter Inc. 2,722 101 AZZ Inc. 2,260 100 * Consolidated Graphics Inc. 1,797 99 National Presto Industries Inc. 944 99 * SFN Group Inc. 9,238 96 * Navigant Consulting Inc. 9,329 94 * Kelly Services Inc. Class A 5,110 90 * Griffon Corp. 8,422 89 Encore Wire Corp. 3,441 84 Viad Corp. 3,654 83 * Aerovironment Inc. 2,725 82 Tredegar Corp. 4,151 80 * On Assignment Inc. 6,803 76 Standex International Corp. 2,259 75 Federal Signal Corp. 11,315 74 AAON Inc. 2,173 73 * Gibraltar Industries Inc. 5,590 73 Comfort Systems USA Inc. 6,852 71 Apogee Enterprises Inc. 5,126 68 Cascade Corp. 1,669 68 * GenCorp Inc. 10,780 68 Heidrick & Struggles International Inc. 3,171 66 Vicor Corp. 3,647 60 * Dolan Co. 5,595 59 * Powell Industries Inc. 1,645 57 * Orion Marine Group Inc. 5,048 54 * School Specialty Inc. 3,060 47 CDI Corp. 2,546 36 * NCI Building Systems Inc. 3,289 36 * Lydall Inc. 2,967 35 Lawson Products Inc. 674 13 Standard Register Co. 2,141 7 Information Technology (19.1%) * Veeco Instruments Inc. 7,533 434 * TriQuint Semiconductor Inc. 30,181 391 * Wright Express Corp. 7,135 385 * CACI International Inc. Class A 5,659 361 Anixter International Inc. 5,269 357 * Microsemi Corp. 15,954 352 * Viasat Inc. 7,649 339 * Progress Software Corp. 12,485 338 * CommVault Systems Inc. 8,015 331 * Hittite Microwave Corp. 4,599 292 * Taleo Corp. Class A 7,518 281 * Netgear Inc. 6,696 280 * FEI Co. 7,126 278 Cognex Corp. 7,611 269 * Cymer Inc. 5,554 266 MAXIMUS Inc. 3,167 265 * Plexus Corp. 6,967 260 * Take-Two Interactive Software Inc. 15,773 258 * JDA Software Group Inc. 7,786 257 * Arris Group Inc. 22,340 252 MKS Instruments Inc. 9,529 251 Littelfuse Inc. 4,158 249 * j2 Global Communications Inc. 8,466 245 Blackbaud Inc. 8,227 232 * MicroStrategy Inc. Class A 1,520 222 * Cabot Microelectronics Corp. 4,306 216 * Cirrus Logic Inc. 12,386 204 * Benchmark Electronics Inc. 11,348 196 * Diodes Inc. 6,706 196 Power Integrations Inc. 5,318 196 * Rofin-Sinar Technologies Inc. 5,274 191 * Websense Inc. 7,536 187 * Blue Coat Systems Inc. 8,037 184 * Scansource Inc. 5,001 177 * Synaptics Inc. 6,302 177 * DealerTrack Holdings Inc. 7,610 176 * Tessera Technologies Inc. 9,481 164 * Bottomline Technologies Inc. 6,187 161 * Kulicke & Soffa Industries Inc. 13,233 161 * DG FastChannel Inc. 4,491 159 * Netscout Systems Inc. 6,534 152 * Synchronoss Technologies Inc. 4,698 151 * DTS Inc. 3,246 150 * Ultratech Inc. 4,691 149 * RightNow Technologies Inc. 4,468 148 * Manhattan Associates Inc. 4,089 147 * SYNNEX Corp. 4,481 147 * Insight Enterprises Inc. 8,683 146 * Harmonic Inc. 18,562 145 Comtech Telecommunications Corp. 5,146 143 * OSI Systems Inc. 3,550 142 * Ceva Inc. 4,126 142 * Ebix Inc. 7,132 141 * Sourcefire Inc. 5,265 141 * Rogers Corp. 2,977 140 * Brooks Automation Inc. 12,263 139 * Stratasys Inc. 3,906 137 Heartland Payment Systems Inc. 7,206 137 * FARO Technologies Inc. 3,046 136 * Checkpoint Systems Inc. 7,489 136 * LogMeIn Inc. 3,102 135 * TTM Technologies Inc. 8,114 134 * comScore Inc. 4,779 134 * Radiant Systems Inc. 6,313 133 * Cardtronics Inc. 5,751 127 * Newport Corp. 6,966 127 * CSG Systems International Inc. 6,527 125 * Tyler Technologies Inc. 4,715 120 MTS Systems Corp. 2,899 119 * Tekelec 12,972 118 Park Electrochemical Corp. 3,909 118 * Brightpoint Inc. 12,853 116 * Standard Microsystems Corp. 4,324 116 * Monolithic Power Systems Inc. 6,680 116 * ATMI Inc. 5,973 115 * Volterra Semiconductor Corp. 4,614 114 Micrel Inc. 9,501 112 Black Box Corp. 3,363 111 * Intermec Inc. 8,714 105 * Mercury Computer Systems Inc. 5,449 104 * Advanced Energy Industries Inc. 6,992 104 Forrester Research Inc. 2,637 100 iGate Corp. 5,290 98 United Online Inc. 15,911 97 * LivePerson Inc. 8,082 96 * Avid Technology Inc. 5,240 91 * TeleTech Holdings Inc. 5,045 91 * Interactive Intelligence Inc. 2,416 88 EPIQ Systems Inc. 5,664 85 Methode Electronics Inc. 6,679 80 * Electro Scientific Industries Inc. 4,376 79 * Ciber Inc. 12,829 78 * Super Micro Computer Inc. 4,600 77 * EMS Technologies Inc. 2,838 74 * Monotype Imaging Holdings Inc. 5,196 74 Daktronics Inc. 6,448 69 * Rudolph Technologies Inc. 5,811 68 * Liquidity Services Inc. 3,213 67 * Oplink Communications Inc. 3,624 67 CTS Corp. 6,298 64 * Kopin Corp. 12,059 63 * Infospace Inc. 6,713 62 * Perficient Inc. 5,444 61 * Knot Inc. 5,832 60 Cohu Inc. 4,423 58 * Digi International Inc. 4,712 55 * Exar Corp. 8,416 53 * Supertex Inc. 2,446 53 * THQ Inc. 12,698 52 * Intevac Inc. 4,307 51 * Symmetricom Inc. 8,176 46 * Gerber Scientific Inc. 4,758 46 * Sigma Designs Inc. 5,080 46 * Pericom Semiconductor Corp. 4,768 44 Bel Fuse Inc. Class B 2,230 44 * Radisys Corp. 4,682 40 * Integral Systems Inc. 3,375 40 Pulse Electronics Corp. 7,822 38 * DSP Group Inc. 4,548 38 * NCI Inc. Class A 1,537 35 * Novatel Wireless Inc. 6,193 33 * Smith Micro Software Inc. 5,799 31 Stamps.com Inc. 2,015 25 * Agilysys Inc. 3,297 22 * PC-Tel Inc. 3,051 21 * Network Equipment Technologies Inc. 5,075 14 * LoJack Corp. 3,074 13 * Hutchinson Technology Inc. 3,927 10 * StarTek Inc. 2,005 9 Materials (4.9%) PolyOne Corp. 17,350 264 Eagle Materials Inc. 8,165 235 Balchem Corp. 5,328 230 Texas Industries Inc. 5,150 216 * OM Group Inc. 5,720 213 * RTI International Metals Inc. 5,571 213 HB Fuller Co. 9,115 203 Buckeye Technologies Inc. 7,164 183 * Calgon Carbon Corp. 10,497 181 AMCOL International Corp. 4,728 174 Schweitzer-Mauduit International Inc. 3,217 170 * Century Aluminum Co. 10,479 169 Arch Chemicals Inc. 4,676 169 Koppers Holdings Inc. 3,833 154 * Materion Corp. 3,817 151 A Schulman Inc. 5,894 150 * Clearwater Paper Corp. 2,128 147 Kaiser Aluminum Corp. 2,775 146 * LSB Industries Inc. 3,055 145 * STR Holdings Inc. 7,802 123 * KapStone Paper and Packaging Corp. 7,217 119 Deltic Timber Corp. 2,037 117 Quaker Chemical Corp. 2,316 101 Stepan Co. 1,406 94 Zep Inc. 3,976 74 Myers Industries Inc. 6,483 68 Hawkins Inc. 1,548 67 Neenah Paper Inc. 2,741 64 Wausau Paper Corp. 9,007 62 * AM Castle & Co. 3,142 58 Olympic Steel Inc. 1,717 50 American Vanguard Corp. 4,187 50 * Headwaters Inc. 11,234 41 * Kraton Performance Polymers Inc. 650 25 Telecommunication Services (0.7%) * Cincinnati Bell Inc. 37,557 119 NTELOS Holdings Corp. 5,632 117 * Neutral Tandem Inc. 6,001 102 * General Communication Inc. Class A 7,024 87 * Cbeyond Inc. 5,618 81 USA Mobility Inc. 4,088 67 Atlantic Tele-Network Inc. 1,678 64 Utilities (3.6%) Piedmont Natural Gas Co. Inc. 13,416 422 New Jersey Resources Corp. 7,717 356 Southwest Gas Corp. 8,535 333 UIL Holdings Corp. 9,284 308 South Jersey Industries Inc. 5,493 307 Avista Corp. 10,563 263 Unisource Energy Corp. 6,752 256 * El Paso Electric Co. 7,867 245 Allete Inc. 5,756 230 Northwest Natural Gas Co. 4,931 223 CH Energy Group Inc. 2,931 158 Laclede Group Inc. 4,151 156 American States Water Co. 3,513 121 Central Vermont Public Service Corp. 2,437 84 Total Common Stocks (Cost $93,126) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund (Cost $256) 0.155% 256 256 Total Investments (100.4%) (Cost $93,382) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $93,382,000. Net unrealized appreciation of investment securities for tax purposes was $2,506,000, consisting of unrealized gains of $5,083,000 on securities that had risen in value since their purchase and $2,577,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Value Index Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (11.9%) * Live Nation Entertainment Inc. 9,571 110 Pool Corp. 3,001 91 * Jack in the Box Inc. 3,115 69 * Helen of Troy Ltd. 1,890 61 Brunswick Corp. 2,736 59 Group 1 Automotive Inc. 1,456 56 Wolverine World Wide Inc. 1,310 51 Men's Wearhouse Inc. 1,457 50 * Meritage Homes Corp. 1,976 49 Hillenbrand Inc. 2,112 48 PEP Boys-Manny Moe & Jack 3,239 46 * OfficeMax Inc. 5,229 44 * Childrens Place Retail Stores Inc. 861 43 * Ruby Tuesday Inc. 4,003 42 Ethan Allen Interiors Inc. 1,764 41 * Vitamin Shoppe Inc. 1,000 41 Stage Stores Inc. 2,247 41 * Quiksilver Inc. 7,963 37 * Skechers U.S.A. Inc. Class A 2,090 37 * La-Z-Boy Inc. 3,176 35 Fred's Inc. Class A 2,403 35 * Red Robin Gourmet Burgers Inc. 951 35 * Pinnacle Entertainment Inc. 2,142 31 Drew Industries Inc. 1,170 31 Sonic Automotive Inc. Class A 2,164 28 * Genesco Inc. 628 28 Brown Shoe Co. Inc. 2,687 28 * Sonic Corp. 2,335 27 Callaway Golf Co. 3,934 27 * Liz Claiborne Inc. 3,862 25 Lithia Motors Inc. Class A 1,355 24 Finish Line Inc. Class A 1,039 24 * Standard Pacific Corp. 6,035 24 HOT Topic Inc. 2,761 22 * Jakks Pacific Inc. 1,032 21 * Winnebago Industries Inc. 1,776 20 * Corinthian Colleges Inc. 5,139 20 Superior Industries International Inc. 904 20 Cato Corp. Class A 696 19 * K-Swiss Inc. Class A 1,691 19 Standard Motor Products Inc. 1,209 18 * Papa John's International Inc. 546 18 Movado Group Inc. 1,048 17 Stein Mart Inc. 1,677 16 * Shuffle Master Inc. 1,505 16 * Rue21 Inc. 475 16 Oxford Industries Inc. 407 16 Blyth Inc. 329 15 * M/I Homes Inc. 1,150 15 Marcus Corp. 1,347 14 * Select Comfort Corp. 855 14 Christopher & Banks Corp. 2,218 13 Haverty Furniture Cos. Inc. 1,157 13 Nutrisystem Inc. 849 12 * MarineMax Inc. 1,383 12 * Tuesday Morning Corp. 2,263 11 * Arctic Cat Inc. 759 11 * Perry Ellis International Inc. 338 11 * Ruth's Hospitality Group Inc. 1,913 10 * EW Scripps Co. Class A 1,168 10 Spartan Motors Inc. 2,037 10 * Zale Corp. 1,449 9 * Multimedia Games Holding Co. Inc. 1,622 9 * Audiovox Corp. Class A 1,152 9 * O'Charleys Inc. 1,172 9 * Coldwater Creek Inc. 3,738 7 * Midas Inc. 883 6 Big 5 Sporting Goods Corp. 638 6 Skyline Corp. 291 5 * Monarch Casino & Resort Inc. 450 4 Consumer Staples (3.5%) Casey's General Stores Inc. 2,332 97 * Hain Celestial Group Inc. 1,611 58 * United Natural Foods Inc. 1,185 51 Sanderson Farms Inc. 1,152 51 Diamond Foods Inc. 537 40 * Central Garden and Pet Co. Class A 2,996 30 Snyders-Lance Inc. 1,415 30 Nash Finch Co. 740 28 Spartan Stores Inc. 1,377 26 * Prestige Brands Holdings Inc. 1,828 24 Andersons Inc. 538 23 B&G Foods Inc. Class A 1,241 23 * Alliance One International Inc. 5,293 20 WD-40 Co. 481 20 J&J Snack Foods Corp. 364 19 * Seneca Foods Corp. Class A 571 16 Cal-Maine Foods Inc. 307 9 Energy (6.4%) Holly Corp. 2,714 169 World Fuel Services Corp. 4,273 156 Bristow Group Inc. 2,233 103 Lufkin Industries Inc. 849 77 * Swift Energy Co. 1,654 65 * Tetra Technologies Inc. 4,701 64 * Pioneer Drilling Co. 3,319 49 * ION Geophysical Corp. 4,793 48 SEACOR Holdings Inc. 436 43 * Stone Energy Corp. 1,300 42 Penn Virginia Corp. 2,811 41 * Hornbeck Offshore Services Inc. 1,430 39 * Petroleum Development Corp. 951 34 Gulf Island Fabrication Inc. 875 30 * Basic Energy Services Inc. 878 24 * Matrix Service Co. 1,636 22 * Petroquest Energy Inc. 1,973 16 * Georesources Inc. 241 6 Financials (24.0%) * ProAssurance Corp. 1,871 131 Delphi Financial Group Inc. 3,348 98 LaSalle Hotel Properties 3,193 89 BioMed Realty Trust Inc. 4,266 87 Umpqua Holdings Corp. 7,041 84 Kilroy Realty Corp. 2,020 84 FNB Corp. 7,645 81 Whitney Holding Corp. 5,943 80 Entertainment Properties Trust 1,455 71 Post Properties Inc. 1,658 70 Wintrust Financial Corp. 2,148 70 Prospect Capital Corp. 5,954 70 Susquehanna Bancshares Inc. 7,963 69 Hancock Holding Co. 2,116 68 DiamondRock Hospitality Co. 5,661 65 Healthcare Realty Trust Inc. 2,858 63 Colonial Properties Trust 2,980 63 Old National Bancorp 5,819 63 Glacier Bancorp Inc. 4,406 63 Mid-America Apartment Communities Inc. 899 62 RLI Corp. 1,022 62 Home Properties Inc. 975 60 Extra Space Storage Inc. 2,740 60 Franklin Street Properties Corp. 4,347 59 PrivateBancorp Inc. Class A 3,580 59 United Bankshares Inc. 2,352 57 * Texas Capital Bancshares Inc. 2,270 57 First Midwest Bancorp Inc. 4,576 56 Selective Insurance Group Inc. 3,309 55 Sterling Bancshares Inc. 6,291 53 National Retail Properties Inc. 2,008 52 UMB Financial Corp. 1,161 49 Lexington Realty Trust 5,070 48 NBT Bancorp Inc. 2,125 47 Interactive Brokers Group Inc. 2,601 45 Columbia Banking System Inc. 2,426 44 Sovran Self Storage Inc. 1,038 44 Safety Insurance Group Inc. 926 42 Infinity Property & Casualty Corp. 757 40 Horace Mann Educators Corp. 2,437 40 Employers Holdings Inc. 2,349 39 National Penn Bancshares Inc. 5,163 39 Independent Bank Corp. 1,303 39 * Investment Technology Group Inc. 2,538 38 First Financial Bankshares Inc. 717 38 * Navigators Group Inc. 766 37 Community Bank System Inc. 1,455 36 First Commonwealth Financial Corp. 5,793 34 EastGroup Properties Inc. 709 33 * Pinnacle Financial Partners Inc. 2,099 33 PS Business Parks Inc. 562 32 Home Bancshares Inc. 1,340 32 Medical Properties Trust Inc. 2,591 32 * Piper Jaffray Cos. 961 32 Brookline Bancorp Inc. 3,626 32 Boston Private Financial Holdings Inc. 4,686 31 First Financial Bancorp 1,921 31 City Holding Co. 950 31 Provident Financial Services Inc. 2,125 30 Pennsylvania Real Estate Investment Trust 1,759 30 Inland Real Estate Corp. 3,165 29 S&T Bancorp Inc. 1,517 28 Trustco Bank Corp. NY 4,720 28 Simmons First National Corp. Class A 1,053 27 LTC Properties Inc. 923 27 * AMERISAFE Inc. 1,119 26 Tower Group Inc. 1,065 26 United Fire & Casualty Co. 1,297 25 Parkway Properties Inc. 1,336 24 * TradeStation Group Inc. 2,437 24 Meadowbrook Insurance Group Inc. 2,271 22 Acadia Realty Trust 1,003 21 Kite Realty Group Trust 3,924 20 * Nara Bancorp Inc. 2,308 20 * National Financial Partners Corp. 1,433 19 Universal Health Realty Income Trust 428 18 Sterling Bancorp 1,911 18 * Forestar Group Inc. 861 16 Cedar Shopping Centers Inc. 2,926 15 Bank of the Ozarks Inc. 316 15 Getty Realty Corp. 543 14 Presidential Life Corp. 1,319 14 Dime Community Bancshares Inc. 965 13 Urstadt Biddle Properties Inc. Class A 706 13 * United Community Banks Inc. 5,844 13 Calamos Asset Management Inc. Class A 810 12 Stewart Information Services Corp. 1,147 12 Tompkins Financial Corp. 305 12 SWS Group Inc. 1,811 12 Bank Mutual Corp. 2,830 11 Saul Centers Inc. 284 11 * Hanmi Financial Corp. 9,375 11 * Wilshire Bancorp Inc. 3,484 11 * LaBranche & Co. Inc. 2,252 9 * First BanCorp 1,318 7 M&T Bank Corp. 1  Health Care (7.1%) * Centene Corp. 3,041 106 * AMERIGROUP Corp. 1,183 84 Invacare Corp. 1,983 66 * RehabCare Group Inc. 1,524 57 * Amedisys Inc. 1,809 57 West Pharmaceutical Services Inc. 1,169 54 * Hanger Orthopedic Group Inc. 2,034 51 * Amsurg Corp. Class A 1,928 50 * CONMED Corp. 1,733 49 * PSS World Medical Inc. 1,563 46 * Gentiva Health Services Inc. 1,839 45 * Molina Healthcare Inc. 1,582 43 * Magellan Health Services Inc. 674 36 * Healthways Inc. 2,098 34 * Affymetrix Inc. 4,299 26 Meridian Bioscience Inc. 1,063 25 * Symmetry Medical Inc. 2,229 23 * PharMerica Corp. 1,786 22 * AMN Healthcare Services Inc. 2,377 20 * Greatbatch Inc. 623 18 Analogic Corp. 334 18 * Merit Medical Systems Inc. 896 17 * Medcath Corp. 1,234 17 * ICU Medical Inc. 377 16 * Omnicell Inc. 1,026 16 * Cross Country Healthcare Inc. 1,928 15 * Kendle International Inc. 924 14 * Savient Pharmaceuticals Inc. 1,621 14 * Emergent Biosolutions Inc. 550 14 * Natus Medical Inc. 757 13 * Palomar Medical Technologies Inc. 824 12 * eResearchTechnology Inc. 1,424 9 * LHC Group Inc. 332 9 * Cambrex Corp. 1,824 9 * SurModics Inc. 488 7 * CryoLife Inc. 1,045 6 Cantel Medical Corp. 247 6 * Medicines Co. 233 4 * LCA-Vision Inc. 745 4 Industrials (22.1%) * Esterline Technologies Corp. 1,871 142 * EMCOR Group Inc. 4,090 124 * Moog Inc. Class A 2,789 115 Brady Corp. Class A 3,230 111 * Teledyne Technologies Inc. 2,247 110 Actuant Corp. Class A 4,206 106 United Stationers Inc. 1,425 105 * Geo Group Inc. 3,951 97 Curtiss-Wright Corp. 2,842 97 Mueller Industries Inc. 2,326 86 Applied Industrial Technologies Inc. 2,319 83 Robbins & Myers Inc. 1,675 74 NorthWestern Corp. 2,221 73 Simpson Manufacturing Co. Inc. 2,462 69 CLARCOR Inc. 1,607 68 * Ceradyne Inc. 1,523 68 Barnes Group Inc. 2,769 67 ABM Industries Inc. 2,926 67 Briggs & Stratton Corp. 3,083 64 AAR Corp. 2,435 64 Watts Water Technologies Inc. Class A 1,794 63 * Insituform Technologies Inc. Class A 2,421 63 Kaman Corp. 1,601 58 Belden Inc. 1,566 56 Toro Co. 818 52 * HUB Group Inc. Class A 1,357 52 Skywest Inc. 3,303 51 Kaydon Corp. 1,305 47 Albany International Corp. 1,709 47 * Old Dominion Freight Line Inc. 1,238 46 * Astec Industries Inc. 1,224 46 Quanex Building Products Corp. 2,313 46 * Tetra Tech Inc. 1,635 40 Arkansas Best Corp. 1,558 38 * Dycom Industries Inc. 2,159 37 AO Smith Corp. 883 37 G&K Services Inc. Class A 1,146 36 Universal Forest Products Inc. 1,190 35 ESCO Technologies Inc. 912 34 Interface Inc. Class A 1,731 33 Knight Transportation Inc. 1,938 33 * SFN Group Inc. 3,161 33 * Navigant Consulting Inc. 3,146 32 * Orbital Sciences Corp. 1,671 31 * Kelly Services Inc. Class A 1,734 31 * Griffon Corp. 2,860 30 * Mobile Mini Inc. 1,332 30 Heartland Express Inc. 1,772 29 Encore Wire Corp. 1,165 28 Viad Corp. 1,236 28 Tredegar Corp. 1,404 27 Forward Air Corp. 759 27 * SYKES Enterprises Inc. 1,196 26 Standex International Corp. 766 25 Federal Signal Corp. 3,795 25 * On Assignment Inc. 2,228 25 * Gibraltar Industries Inc. 1,881 25 CIRCOR International Inc. 554 25 Comfort Systems USA Inc. 2,321 24 * GenCorp Inc. 3,675 23 Unifirst Corp. 430 23 * TrueBlue Inc. 1,561 23 Apogee Enterprises Inc. 1,713 23 Heidrick & Struggles International Inc. 1,073 22 Insperity Inc. 696 22 * Powell Industries Inc. 553 19 Cubic Corp. 344 18 Badger Meter Inc. 422 16 * School Specialty Inc. 994 15 John Bean Technologies Corp. 775 15 Cascade Corp. 371 15 * Aerovironment Inc. 496 15 * Lydall Inc. 1,059 13 AZZ Inc. 265 12 CDI Corp. 807 11 AAON Inc. 297 10 * NCI Building Systems Inc. 789 9 Lawson Products Inc. 249 5 Standard Register Co. 789 3 Information Technology (12.9%) * CACI International Inc. Class A 1,870 119 Anixter International Inc. 1,741 118 * Arris Group Inc. 7,472 84 * Benchmark Electronics Inc. 3,766 65 * Microsemi Corp. 2,684 59 * Scansource Inc. 1,650 58 * FEI Co. 1,370 53 MKS Instruments Inc. 1,998 53 * Cymer Inc. 1,091 52 * SYNNEX Corp. 1,468 48 * Insight Enterprises Inc. 2,846 48 * Take-Two Interactive Software Inc. 2,879 47 Comtech Telecommunications Corp. 1,681 47 * Brooks Automation Inc. 4,019 46 Heartland Payment Systems Inc. 2,357 45 * Checkpoint Systems Inc. 2,447 44 Cognex Corp. 1,109 39 * Tekelec 4,226 38 * Rofin-Sinar Technologies Inc. 1,064 38 * Brightpoint Inc. 4,151 38 * Plexus Corp. 982 37 Black Box Corp. 1,088 36 * Intermec Inc. 2,948 36 United Online Inc. 5,375 33 * Avid Technology Inc. 1,779 31 * Rogers Corp. 629 30 EPIQ Systems Inc. 1,938 29 Methode Electronics Inc. 2,251 27 * Ciber Inc. 4,358 27 * Harmonic Inc. 3,345 26 * Ultratech Inc. 797 25 * EMS Technologies Inc. 949 25 Park Electrochemical Corp. 819 25 * ATMI Inc. 1,253 24 * Cabot Microelectronics Corp. 472 24 * DealerTrack Holdings Inc. 988 23 * FARO Technologies Inc. 503 23 * Advanced Energy Industries Inc. 1,504 22 * Tessera Technologies Inc. 1,291 22 * Standard Microsystems Corp. 818 22 CTS Corp. 2,130 22 * Infospace Inc. 2,196 20 * LogMeIn Inc. 467 20 MTS Systems Corp. 485 20 * Newport Corp. 1,053 19 * Digi International Inc. 1,564 18 * THQ Inc. 4,230 17 * Electro Scientific Industries Inc. 966 17 * Gerber Scientific Inc. 1,558 15 Bel Fuse Inc. Class B 728 14 Cohu Inc. 1,026 14 * Rudolph Technologies Inc. 1,154 14 Daktronics Inc. 1,252 13 * DSP Group Inc. 1,454 12 * Super Micro Computer Inc. 704 12 * Supertex Inc. 511 11 * Knot Inc. 1,074 11 * TeleTech Holdings Inc. 580 11 * Intevac Inc. 840 10 Pulse Electronics Corp. 1,729 9 * Agilysys Inc. 1,222 8 * Radisys Corp. 877 8 * PC-Tel Inc. 1,092 8 * Symmetricom Inc. 1,323 8 * Exar Corp. 1,158 7 * Integral Systems Inc. 592 7 * Monotype Imaging Holdings Inc. 454 6 * Pericom Semiconductor Corp. 651 6 * Sigma Designs Inc. 586 5 * NCI Inc. Class A 190 4 * Hutchinson Technology Inc. 1,447 4 * StarTek Inc. 742 3 * LoJack Corp. 729 3 * Network Equipment Technologies Inc. 972 3 Materials (5.7%) Texas Industries Inc. 1,708 72 HB Fuller Co. 3,026 67 Arch Chemicals Inc. 1,537 56 Eagle Materials Inc. 1,879 54 A Schulman Inc. 1,935 49 * Clearwater Paper Corp. 702 49 Kaiser Aluminum Corp. 910 48 * RTI International Metals Inc. 1,183 45 PolyOne Corp. 2,354 36 * Century Aluminum Co. 2,188 35 Stepan Co. 474 32 Koppers Holdings Inc. 775 31 * Calgon Carbon Corp. 1,793 31 * OM Group Inc. 812 30 AMCOL International Corp. 803 29 Zep Inc. 1,327 25 Myers Industries Inc. 2,152 23 * LSB Industries Inc. 465 22 * STR Holdings Inc. 1,390 22 Deltic Timber Corp. 372 21 Neenah Paper Inc. 915 21 Wausau Paper Corp. 2,984 20 * AM Castle & Co. 1,039 19 * Materion Corp. 441 18 Olympic Steel Inc. 554 16 American Vanguard Corp. 1,333 16 * Headwaters Inc. 3,753 14 * Kraton Performance Polymers Inc. 132 5 Telecommunication Services (0.5%) * Cincinnati Bell Inc. 12,126 39 NTELOS Holdings Corp. 831 17 USA Mobility Inc. 837 14 * General Communication Inc. Class A 1,016 12 82 Utilities (6.0%) New Jersey Resources Corp. 2,547 117 Southwest Gas Corp. 2,811 110 UIL Holdings Corp. 3,091 102 Piedmont Natural Gas Co. Inc. 2,842 89 Avista Corp. 3,522 88 Unisource Energy Corp. 2,243 85 Allete Inc. 1,912 76 South Jersey Industries Inc. 1,049 59 CH Energy Group Inc. 960 52 Laclede Group Inc. 1,376 52 Northwest Natural Gas Co. 1,051 48 * El Paso Electric Co. 1,440 45 Central Vermont Public Service Corp. 795 27 American States Water Co. 530 18 Total Common Stocks (Cost $14,662) Total Investments (100.1%) (Cost $14,662) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $14,662,000. Net unrealized appreciation of investment securities for tax purposes was $1,410,000, consisting of unrealized gains of $1,563,000 on securities that had risen in value since their purchase and $153,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Growth Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (17.6%) * CROCS Inc. 6,122 139 * Carter's Inc. 3,983 126 * Iconix Brand Group Inc. 5,026 124 * Coinstar Inc. 2,198 117 * JOS A Bank Clothiers Inc. 1,908 109 * HSN Inc. 2,687 95 * Steven Madden Ltd. 1,608 90 * BJ's Restaurants Inc. 1,575 81 * Hibbett Sports Inc. 1,934 81 Arbitron Inc. 1,873 80 * Buffalo Wild Wings Inc. 1,262 79 Buckle Inc. 1,812 77 Wolverine World Wide Inc. 1,957 77 Cracker Barrel Old Country Store Inc. 1,604 76 Texas Roadhouse Inc. Class A 4,064 70 Men's Wearhouse Inc. 2,012 69 * Cabela's Inc. 2,787 68 Monro Muffler Brake Inc. 2,089 68 Brunswick Corp. 3,057 66 PF Chang's China Bistro Inc. 1,578 64 * DineEquity Inc. 1,080 58 Finish Line Inc. Class A 2,498 58 CEC Entertainment Inc. 1,397 57 * American Public Education Inc. 1,280 56 * Capella Education Co. 1,121 54 * True Religion Apparel Inc. 1,757 52 * Blue Nile Inc. 1,004 50 * Maidenform Brands Inc. 1,619 49 * Select Comfort Corp. 2,876 47 * Peet's Coffee & Tea Inc. 902 46 * Pre-Paid Legal Services Inc. 677 45 Hillenbrand Inc. 1,947 44 * Lumber Liquidators Holdings Inc. 1,628 44 * Zumiez Inc. 1,432 43 * Genesco Inc. 927 42 * Childrens Place Retail Stores Inc. 820 41 * Biglari Holdings Inc. 100 40 * Interval Leisure Group Inc. 2,801 38 Cato Corp. Class A 1,262 34 * California Pizza Kitchen Inc. 1,691 31 Volcom Inc. 1,172 29 Sturm Ruger & Co. Inc. 1,281 28 * Pinnacle Entertainment Inc. 1,891 27 Universal Technical Institute Inc. 1,458 26 * Universal Electronics Inc. 1,031 26 * Vitamin Shoppe Inc. 632 26 * Papa John's International Inc. 759 25 * Shuffle Master Inc. 2,036 22 PetMed Express Inc. 1,543 20 Oxford Industries Inc. 505 19 * Sonic Corp. 1,596 18 * Rue21 Inc. 512 17 * Perry Ellis International Inc. 477 15 * Jakks Pacific Inc. 711 14 * Liz Claiborne Inc. 2,140 14 * Kirkland's Inc. 1,066 14 Nutrisystem Inc. 896 13 Superior Industries International Inc. 572 13 * Kid Brands Inc. 1,494 8 Big 5 Sporting Goods Corp. 802 8 * EW Scripps Co. Class A 841 7 Skyline Corp. 146 3 * Monarch Casino & Resort Inc. 268 2 Consumer Staples (4.6%) * Darling International Inc. 8,059 154 * TreeHouse Foods Inc. 2,447 149 * United Natural Foods Inc. 2,000 87 Diamond Foods Inc. 911 68 * Boston Beer Co. Inc. Class A 632 53 * Hain Celestial Group Inc. 1,155 41 B&G Foods Inc. Class A 1,918 36 Snyders-Lance Inc. 1,650 35 J&J Snack Foods Corp. 586 30 Andersons Inc. 674 29 WD-40 Co. 638 27 * Medifast Inc. 929 25 Inter Parfums Inc. 1,044 23 Calavo Growers Inc. 843 19 * Prestige Brands Holdings Inc. 1,437 18 Cal-Maine Foods Inc. 589 18 Energy (3.2%) Lufkin Industries Inc. 1,168 106 SEACOR Holdings Inc. 993 99 * Gulfport Energy Corp. 2,565 76 * Stone Energy Corp. 1,931 62 Contango Oil & Gas Co. 887 55 * ION Geophysical Corp. 5,191 53 * Swift Energy Co. 1,043 41 * Georesources Inc. 980 24 * Petroleum Development Corp. 548 20 * Basic Energy Services Inc. 631 17 * Petroquest Energy Inc. 1,632 13 Financials (14.8%) * Signature Bank 2,802 159 Tanger Factory Outlet Centers 5,609 154 * Stifel Financial Corp. 3,548 143 * Ezcorp Inc. Class A 3,449 113 Cash America International Inc. 2,044 106 * Portfolio Recovery Associates Inc. 1,182 102 Mid-America Apartment Communities Inc. 1,457 100 Home Properties Inc. 1,523 94 National Retail Properties Inc. 3,532 91 * First Cash Financial Services Inc. 2,169 91 BioMed Realty Trust Inc. 4,267 87 Entertainment Properties Trust 1,577 77 * World Acceptance Corp. 1,097 73 Extra Space Storage Inc. 3,346 73 Kilroy Realty Corp. 1,718 71 Post Properties Inc. 1,523 64 DiamondRock Hospitality Co. 5,165 59 Medical Properties Trust Inc. 4,785 59 LaSalle Hotel Properties 2,105 59 optionsXpress Holdings Inc. 2,924 54 EastGroup Properties Inc. 1,057 50 Colonial Properties Trust 2,225 47 Tower Group Inc. 1,654 40 Healthcare Realty Trust Inc. 1,800 40 PS Business Parks Inc. 660 38 Lexington Realty Trust 3,645 34 Acadia Realty Trust 1,638 34 First Financial Bankshares Inc. 634 34 UMB Financial Corp. 764 33 Sovran Self Storage Inc. 747 31 Pennsylvania Real Estate Investment Trust 1,824 31 LTC Properties Inc. 1,026 30 First Financial Bancorp 1,855 30 Getty Realty Corp. 1,122 29 * Forestar Group Inc. 1,502 27 Bank of the Ozarks Inc. 549 27 Community Bank System Inc. 908 23 * eHealth Inc. 1,534 20 National Penn Bancshares Inc. 2,604 20 Saul Centers Inc. 475 19 * National Financial Partners Corp. 1,386 18 Universal Health Realty Income Trust 395 17 Provident Financial Services Inc. 1,160 17 Inland Real Estate Corp. 1,753 16 Urstadt Biddle Properties Inc. Class A 831 16 Dime Community Bancshares Inc. 835 12 Meadowbrook Insurance Group Inc. 1,143 11 Tompkins Financial Corp. 235 9 Calamos Asset Management Inc. Class A 456 7 Health Care (19.2%) * Regeneron Pharmaceuticals Inc. 5,092 306 * Healthspring Inc. 4,511 198 * Salix Pharmaceuticals Ltd. 4,016 161 * American Medical Systems Holdings Inc. 5,302 159 * Cubist Pharmaceuticals Inc. 4,104 158 * HMS Holdings Corp. 1,925 150 * AMERIGROUP Corp. 2,085 148 * Haemonetics Corp. 1,755 119 * Align Technology Inc. 4,724 116 Quality Systems Inc. 1,321 114 * Viropharma Inc. 5,401 104 * Parexel International Corp. 4,049 102 * Questcor Pharmaceuticals Inc. 4,315 100 Chemed Corp. 1,460 99 * Zoll Medical Corp. 1,498 91 * Par Pharmaceutical Cos. Inc. 2,483 85 * Magellan Health Services Inc. 1,407 74 * Integra LifeSciences Holdings Corp. 1,426 73 * MWI Veterinary Supply Inc. 861 73 * Neogen Corp. 1,601 72 * PSS World Medical Inc. 2,067 60 * IPC The Hospitalist Co. Inc. 1,122 57 * Cyberonics Inc. 1,676 55 * Abaxis Inc. 1,548 48 Computer Programs & Systems Inc. 758 48 * Air Methods Corp. 774 47 West Pharmaceutical Services Inc. 994 46 * Bio-Reference Labs Inc. 1,681 42 Meridian Bioscience Inc. 1,650 39 Landauer Inc. 648 39 * Merit Medical Systems Inc. 1,432 28 Analogic Corp. 517 28 Ensign Group Inc. 911 27 * Greatbatch Inc. 911 26 * Savient Pharmaceuticals Inc. 3,070 26 * Corvel Corp. 450 24 * Arqule Inc. 3,056 22 * Emergent Biosolutions Inc. 878 22 * Hi-Tech Pharmacal Co. Inc. 696 20 * Natus Medical Inc. 1,162 19 * LHC Group Inc. 714 19 * Omnicell Inc. 1,149 18 * ICU Medical Inc. 404 18 * Almost Family Inc. 574 17 * Kensey Nash Corp. 578 15 Cantel Medical Corp. 599 14 * SurModics Inc. 670 10 * Enzo Biochem Inc. 2,364 9 * eResearchTechnology Inc. 1,415 9 * Medicines Co. 419 8 * Palomar Medical Technologies Inc. 388 5 * CryoLife Inc. 747 4 * LCA-Vision Inc. 443 3 Industrials (9.2%) * II-VI Inc. 1,765 100 Healthcare Services Group Inc. 4,581 78 Toro Co. 1,217 78 CLARCOR Inc. 1,663 71 * EnPro Industries Inc. 1,416 65 * Tetra Tech Inc. 2,441 59 Lindsay Corp. 863 58 * Old Dominion Freight Line Inc. 1,501 56 Robbins & Myers Inc. 1,257 55 AO Smith Corp. 1,312 54 American Science & Engineering Inc. 624 54 Belden Inc. 1,494 54 Interface Inc. Class A 2,494 48 Allegiant Travel Co. Class A 1,041 48 * Exponent Inc. 964 41 Forward Air Corp. 1,163 41 * Orbital Sciences Corp. 2,146 40 * HUB Group Inc. Class A 1,054 40 * Consolidated Graphics Inc. 688 38 National Presto Industries Inc. 359 38 * Mobile Mini Inc. 1,604 36 Cubic Corp. 696 36 Knight Transportation Inc. 2,083 36 * SYKES Enterprises Inc. 1,477 32 ESCO Technologies Inc. 808 30 Kaydon Corp. 792 29 Unifirst Corp. 530 28 AZZ Inc. 565 25 Heartland Express Inc. 1,493 25 CIRCOR International Inc. 551 24 Insperity Inc. 769 24 Vicor Corp. 1,351 22 * Dolan Co. 2,110 22 John Bean Technologies Corp. 1,097 22 Badger Meter Inc. 570 21 * Orion Marine Group Inc. 1,862 20 * TrueBlue Inc. 1,284 19 AAON Inc. 485 16 * Aerovironment Inc. 480 15 Cascade Corp. 224 9 * NCI Building Systems Inc. 279 3 Information Technology (25.5%) * Veeco Instruments Inc. 2,804 162 * TriQuint Semiconductor Inc. 11,231 145 * Wright Express Corp. 2,654 143 * Viasat Inc. 2,872 127 * Progress Software Corp. 4,632 125 * CommVault Systems Inc. 3,010 124 * Hittite Microwave Corp. 1,727 110 * Taleo Corp. Class A 2,819 105 * Netgear Inc. 2,513 105 MAXIMUS Inc. 1,186 99 * JDA Software Group Inc. 2,918 96 Littelfuse Inc. 1,559 94 * j2 Global Communications Inc. 3,172 92 Blackbaud Inc. 3,078 87 * MicroStrategy Inc. Class A 565 83 * Cirrus Logic Inc. 4,683 77 * Diodes Inc. 2,512 73 Power Integrations Inc. 1,989 73 * Websense Inc. 2,804 70 * Blue Coat Systems Inc. 3,013 69 * Synaptics Inc. 2,330 65 * Microsemi Corp. 2,888 64 * Kulicke & Soffa Industries Inc. 4,938 60 * Bottomline Technologies Inc. 2,297 60 * DG FastChannel Inc. 1,662 59 * Plexus Corp. 1,522 57 Cognex Corp. 1,587 56 * Netscout Systems Inc. 2,410 56 * Synchronoss Technologies Inc. 1,738 56 * DTS Inc. 1,200 55 * RightNow Technologies Inc. 1,639 54 * Manhattan Associates Inc. 1,504 54 * Cabot Microelectronics Corp. 1,073 54 * Ebix Inc. 2,660 53 * Ceva Inc. 1,523 52 * OSI Systems Inc. 1,304 52 * Sourcefire Inc. 1,934 52 * Stratasys Inc. 1,450 51 * TTM Technologies Inc. 2,972 49 * comScore Inc. 1,751 49 * Radiant Systems Inc. 2,316 49 * Cardtronics Inc. 2,109 47 * CSG Systems International Inc. 2,387 46 * FEI Co. 1,123 44 * Take-Two Interactive Software Inc. 2,669 44 * Tyler Technologies Inc. 1,720 44 * Monolithic Power Systems Inc. 2,422 42 * Volterra Semiconductor Corp. 1,679 41 Micrel Inc. 3,483 41 * Cymer Inc. 854 41 * DealerTrack Holdings Inc. 1,731 40 * Mercury Computer Systems Inc. 2,077 40 Forrester Research Inc. 1,003 38 iGate Corp. 2,007 37 * LivePerson Inc. 3,064 36 * Tessera Technologies Inc. 2,064 36 MKS Instruments Inc. 1,312 35 * Interactive Intelligence Inc. 921 33 * Rofin-Sinar Technologies Inc. 773 28 * LogMeIn Inc. 621 27 * Ultratech Inc. 836 27 * Oplink Communications Inc. 1,379 26 * Liquidity Services Inc. 1,192 25 * FARO Technologies Inc. 557 25 * Newport Corp. 1,364 25 * Harmonic Inc. 3,080 24 * Kopin Corp. 4,479 23 * TeleTech Holdings Inc. 1,273 23 * Perficient Inc. 2,035 23 MTS Systems Corp. 518 21 * Monotype Imaging Holdings Inc. 1,431 20 * Rogers Corp. 388 18 * Standard Microsystems Corp. 666 18 * Super Micro Computer Inc. 971 16 * ATMI Inc. 797 15 Park Electrochemical Corp. 491 15 * Advanced Energy Industries Inc. 958 14 * Novatel Wireless Inc. 2,198 12 * Exar Corp. 1,774 11 * Smith Micro Software Inc. 2,116 11 Daktronics Inc. 1,045 11 * Sigma Designs Inc. 1,236 11 * Electro Scientific Industries Inc. 580 10 * Rudolph Technologies Inc. 890 10 Stamps.com Inc. 826 10 * Knot Inc. 934 10 * Pericom Semiconductor Corp. 1,004 9 * Symmetricom Inc. 1,538 9 * NCI Inc. Class A 336 8 * Intevac Inc. 632 8 * Supertex Inc. 340 7 Cohu Inc. 523 7 * Integral Systems Inc. 575 7 * Radisys Corp. 726 6 Pulse Electronics Corp. 900 4 * Network Equipment Technologies Inc. 970 3 * LoJack Corp. 433 2 Materials (4.0%) Balchem Corp. 1,990 86 Buckeye Technologies Inc. 2,676 68 Schweitzer-Mauduit International Inc. 1,194 63 PolyOne Corp. 3,836 58 * OM Group Inc. 1,208 45 * KapStone Paper and Packaging Corp. 2,649 44 Quaker Chemical Corp. 865 38 * Materion Corp. 917 36 * Calgon Carbon Corp. 1,869 32 AMCOL International Corp. 842 31 * LSB Industries Inc. 604 29 * RTI International Metals Inc. 746 29 Eagle Materials Inc. 952 27 Hawkins Inc. 589 26 * Century Aluminum Co. 1,428 23 Koppers Holdings Inc. 557 22 * STR Holdings Inc. 1,280 20 Deltic Timber Corp. 321 19 * Kraton Performance Polymers Inc. 108 4 Telecommunication Services (0.8%) * Neutral Tandem Inc. 2,287 39 * Cbeyond Inc. 2,135 31 Atlantic Tele-Network Inc. 629 24 NTELOS Holdings Corp. 1,125 23 * General Communication Inc. Class A 1,572 19 USA Mobility Inc. 599 10 Utilities (1.2%) Piedmont Natural Gas Co. Inc. 1,804 57 South Jersey Industries Inc. 885 50 * El Paso Electric Co. 1,319 41 Northwest Natural Gas Co. 664 30 American States Water Co. 680 23 Total Common Stocks (Cost $14,976) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $3) 0.155% 3,431 3 Total Investments (100.1%) (Cost $14,979) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) S&P Small-Cap 600 Growth Index Fund * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $14,979,000. Net unrealized appreciation of investment securities for tax purposes was $2,581,000, consisting of unrealized gains of $2,749,000 on securities that had risen in value since their purchase and $168,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 25, 2011 VANGUARD ADMIRAL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: July 25, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
